Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 1 of 31 Page ID #:99




                           EXHIBIT C
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 2 of 31 Page ID #:100

                                                                                                      USOO93
                                                                                                           80112B2



   (12)United              States Patent                                             (10)Patent N0.:               US 9,380,112 B2
          Morohashi                                                                  (45) Date of Patent:                  *Jun. 28, 2016


   (54)   COMMUNICATION   SYSTEM AND ITS                                                       17/30749 (2013.01); GIIB 27/031 (2013.01);
          METHOD AND COMMUNICATION                                                                                 GIIB 27/034 (2013.01);
          APPARATUS AND ITS METHOD                                                                      (Continued)
                                                                                (58)    Field of Classi■cation Search
   (71)   Applicant: Sony Corporation,            Tokyo (JP)                            None
                                                                                        Seeapplication ■le for complete searchhistory.
   (72)   Inventor:     Akihiro Morohashi, Tokyo (JP)
                                                                                (56)                   References Cited
   (73)   Assignee: SONY CORPORATION,                     Tokyo (JP)
                                                                                                U.S. PATENTDOCUMENTS
   (*)    Notice:       Subject to any disclaimer, the term of this                    5,414,570 A      5/1995 Fryet a1.
                        patent is extended or adjusted under 35                        5,559,945 A      9/1996 Beaudet et a1.
                        U.S.C. 154(b) by 0 days.
                                                                                                         (Continued)
                        This patent is subject to a terminal dis-
                        claimer.                                                             FOREIGN PATENT DOCUMENTS

                                                                                CA               2225190          6/1999
   (21) Appl.No.: 14/229,206                                                    CA              2 464 102         5/2003
   (22)   Filed:        Mar. 28, 2014                                                                    (Continued)
                                                                                                     OTHERPUBLICATIONS
   (65)                    Prior Publication Data
                                                                                Personal Jukebox (PJB), Systems Research Center and PAAD,
          US 2014/0215095A1               Jul.31, 2014                          Compaq Computer Corp., Oct. 13, 2000.
                                                                                                         (Continued)

                    Related US. Application Data                                Primary Examiner 7 Henry Tsai
   (60)   Continuation of application No. 14/064,962, ■led on                   Assistant Examiner 7 Aurangzeb Hassan
          Oct. 28, 2013, now Pat. No. 9,160,818, which is a                     (74) Attorney, Agent, or Firm     Oblon,         McClelland,
                                                                                                                7
          continuation of application No. 12/835,450, ■led on                   Maier & Neustadt, L.L.P.
          Jul. 13, 2010, now Pat. No. 8,601,243, which is a
                                                                                (57)                     ABSTRACT
                              (Continued)                                       This invention relates to a communication system including a
                                                                                ■rst apparatus having a ■rst storage medium, and a second
   (30)               Foreign Application      Priority Data                    apparatus for transmitting data to the ■rst apparatus, the sec-
                                                                                ond apparatus comprising: a second storage medium for stor-
     Sep.21, 1999         (JP)                                      11-267135   ing management information of data to be transferred to the
                                 .....................................
                                                                                ■rst storage medium; communication means for communi-
   (51) Int. Cl.                                                                cating data with the ■rst apparatus; edit means capable of
        G06F3/00                       (2006.01)                                editing the management information; and control means for
        H04L 29/08                     (2006.01)                                making a control to transfer data stored in the second storage
                              (Continued)                                       medium to the ■rst storage medium by way of the communi-
                                                                                cation means on the basis of the management information
   (52) US. Cl.
                                                                                edited by the edit means.
        CPC            H04L 67/1095(2013.01);G06F3/0482
            ..........
                 (2013.01); G06F 3/04842 (2013.01); G06F                                       25 Claims, 11 Drawing Sheets
                                                          g1




                                       INTERNET    K
                                       SERVER
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 3 of 31 Page ID #:101


                                                                                   US 9,380,112 B2
                                                                                               Page 2


                        Related       US. Application           Data                                        6,331,867 B1 12/2001   Eberhard et a1.
                                                                                                                      B1  1/2002   Okamoto et a1.
                                                                                                            6,336,028
           contlnuatlon         . . No. 12/034,379, ■led on
               . . of appllcatlon                                                                           6,341,316 B1  1/2002
                                                                                                                          1/2002
                                                                                                                                   Kloba et a1.
                                                                                                                                   Hubis et a1.
           Feb. 20, 2008, now Pat. No. 8,122,163, which is a                                                6343324 B1
                                                                                                            2,315,732 B1  2/2002   Milsted et a1.
           continuation of application No. 10/864,132, ■led on                                                            2/2002   Wei sberg et a1.
                                                                                                                      B1
           Jun. 9, 2004, now Pat. No. 7,720,929, which is a diVi-                                           6:377:530 B1  4/2002   Burrows
           sion of application No. 09/665,786, ■led on Sep. 20,                                             6,393,430 B1  5/2002   Van Ryzin
                                                                                                            2:233; B1     6/2002   Matsumoto et a1.
           2000,nowPat.No.7,130,251.                                                                                  B1  8/2002   Shitara et a1.
   (51)    Int.   Cl.
                                                                                                            6:446:080 B1  9/2002   Van Ryzin et a1.
                                                                                                            6,449,607 B1  9/2002   Tomita et a1.
           G06F 17/30                           (2006.01)                                                   6,453,281 B1  9/2002   Walters et a1.
           GIIB 27/031                          (2006.01)                                                   6,493,758 B1 12/2002   McClain
                                                                                                                          1/2003   Levy et a1.
           GIIB 27/034                          (2006.01)                                                   258532B1  B1  1/2003   Kruglikov et al.
           GIIB         27/10                   (2006.01)                                                   6:523:124
                                                                                                                      B1  2/2003   Lunsford et al.
           GIIB 27/11                           (2006.01)                                                   6,577,735 B1  6/2003   Bharat
                                                                                                            2287402B1     7/2003   Wakai et a1.                      715/744
           GIIB 27/34                           (2006.01)                                                             B1  7/2003   Keller et a1.
                                                                                                                                                  ..................
           GIIB 27/36                           (2006.01)                                                   6,587,404 B1  7/2003   Keller et a1.
           H04L 29/06                           (2006.01)                                                   6,594,740 B1  7/2003   Fukuda
           G06F 3/0482                          (2013.01)                                                   6,603,506 B2  8/2003   Ogawa et a1.
                                                                                                            gggézggB1     9/2003   Keller et a1.
           G06F3/0484                           (2013.01)                                                             B1 10/2003   Tagawa et a1.
                                                                                                                      B1 10/2003   Carini et a1.
           CPC                    GIIB 27/105 (2013.01); GIIB 27/11                                         6,640,306 B1 10/2003   Tone et a1.
                    .............
                    (2013.01); GIIB 27/34 (2013.01); GIIB 27/36                                             6,658,496 B1 12/2003   Minakata et a1.
                        (2013.01); H04L 29/06047 (2013.01); H04L                                            6565303 B2   12/2003   Lunsford et al.
                                                                                                                         12/2003   Tsutsui et al.
                                    (2013.01),
                              65/4084      H04L67/42(201301),                                               22333::B1 B1 12/2003   Muoio et a1.
                       GIIB 2220/213 (2013.01); GIIB 2220/2525                                              6:718:348 B1  4/2004   Novak et a1.
                      (2013.01); GIIB 2220/2545 (2013.01); GIIB                                             6,731,312 B2  5/2004   Robbin
                    2220/2562 (2013.01); GIIC 2207/16 (2013.01)                                             6,784,925 B1  8/2004   Tomat et a1.
                                                                                                            6,785,542 B1  8/2004   Blight et a1.
                                                                                                            2:34:32: B2   9/2004   Pachet
   (56)                             References Cited
                                                                                                                      B1 10/2004   MahdaVi
                                                                                                                      B1  1/2005   Galensky et al.                   709/231
                         U.S.PATENT
                                  DOCUMENTS                                                                 gg■gggB1 3/2005        Suzuki
                                                                                                                                                       .............
                                                                                                            7,3155%: B1   4/2007   Gruse et a1.
          5,583,993 A               12/1996 Foster et a1.                                                                11/2009   Morohashi
                                                                                                        2001/6021’053
                                                                                                                      B2
          5,616,876       A          4/1997     Cluts
                                                                                                                      A1  9/2001   Colbourne et a1.
          5,640,566 A   6/1997 Victoreta1.                                                              2001/0041021  A1 11/2001   Boyle et al.
          5,661,787 A * 9/1997
          5,663,516 A
                        8/1997 P ocock
                               Kawashima
                                                      379/10101
                                        ....................                                            2001/0051995  A1 12/2001   Haakma et a1.
                                                                                                        2001/0052123 A1  12/2001   Kawai
          5,666,530 A   9/1997 Clark etal.                                                              2001/0056434  A1 12/2001   Kaplan et al.
          5,710,922
          5,721,949
                    A
                    A
                        1/1998
                        2/1998
                               A lleyet a1.
                               Smith et a1.                                                             2002/0002413  A1  1/2002   Tokue
                                                                                                        2002/0013784  A1  1/2002   Swanson
          5,727,202       A          3/1998     Kucala
                                                                                                        2002/0046315  A1  4/2002   Miller et a1.
          5,732,216
          5,739,451
                    A
                    A
                                     3/1998
                                     4/1998 Logan
                                            Winksy etetal.
                                                        a1.                                             2002/0055934  A1  5/2002   Lipscomb et al.
                                                                                                        2002/0116082  A1  8/2002   Gudorf
          5,754,306 A                5/1998 Taylor et a1.                                               2002/0138606 A1   9/2002   Robison
          5,758,041 A * 5/1998Shimura                   358/1.14
                                         ......................                                         2002/0161865  A1 10/2002   Nguyen
          5,771,330
          5,819,160 A
                        6/1998
                    A 10/1998 Takano
                              Foladare et
                                         a1.
                                        et al.                                                          2002/0174269  A1 11/2002   Spurgat et a1.
                                                                                                        2003/0037254  A1  2/2003   Fischer et al.
          5,824,934 A               10/1998 Tsurumi et a1.                                              2003/0046434 A1   3/2003   Flanagin et a1.
          5,835,721 A               11/1998 Donahue et a1.                                              2003/0074457 A1   4/2003   Kluth
          5,835,732       A         ll/l998     Kikinis et al.
                                                                                                        2003/0079038  A1  4/2003   Robbin et al.
          5,864,868       A            l/l999   Contois
                                                                                                        2003/0167318  A1  9/2003   Robbin et al.
          5,884,323 A                3/1999 Hawkins et a1.                                              2003/0206723 A1  11/2003   Ando et a1.
          5,903,892       A          5/1999     Hoffert    et a1.                                       2004/0001395  A1  1/2004   Keller et a1.
          5,918,303 A                6/1999 Yamaura et a1.                                              2004/0001396 A1   1/2004   Keller et a1.
          5,923,757 A                7/1999 Hocker et a1.                                               2004/0055446 A1   3/2004   Robbin et al.
          5,987,106       A     *   ll/l999     Kitamura                          379/110.01
                                                              .................                         2004/0076086  A1  4/2004   Keller et a1.
          6,006,274 A               12/1999 Hawkins et a1.
          6,041,023       A          3/2000     Lakhansingh
                                                                                                        2004/0225762 A1  11/2004   Poo
                                                                                                        2006/0212564  A1  9/2006   Morohashi
          6,097,557 A                8/2000 lnoue et a1.
                                                                                                        2010/0135133  A1  6/2010   Morohashi
          6,125,369
          6,138,245
                    A
                    A
                                     9/2000Wueta1.
                                    10/2000Son et a1.
          6,154,214 A               11/2000 Uyehara et a1.                                                       FOREIGN PATENT DOCUMENTS
          6,172,948       B1         l/2001     Keller et a1.
          6,205,448       B1         3/2001     Kruglikov   et al.                                  EP              0 438 299        7/1991
          6,208,044 B1               3/2001 Viswanadham et al.                                      EP              0 467 208        9/1995
          6,216,131       B1         4/2001     Liu et a1.                                          EP              0 803 873       10/1997
          6,232,539 B1               5/2001 Looney et a1.                                           EP               0803873        10/1997
          6,243,725 B1               6/2001 Hempleman et a1.                                        EP              0 820 179        1/1998
          6,248,946       B1          6/2001    Dwek                                                EP              0 831 608 A2     3/1998
          6,272,545       B1          8/2001    Flanagin et a1.                                     EP              0 884 871 A1    12/1998
          6,295,541       B1          9/2001    Bodnar et al.                                       EP              0 898 278 A2     2/1999
          6,330,618       B1        l2/2001     Hawkins et a1.                                      EP              0 899 929        3/1999
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 4 of 31 Page ID #:102


                                                       US 9,380,112 B2
                                                                Page 3


   (56)                 References Cited                             iTunes, Playlist Related Help Screens, iTunes V. 1.0, Apple Com-
                                                                     puter, Inc., Jan. 2001.
               FOREIGNPATENTDOCUMENTS                                Speci■cation Sheet, Tunes 2, Apple Computer, Inc., Oct. 31, 2001.
                                                                     iTunes 2, Playlist Related Help Screens, Tunes V. 2.0, Apple Com-
  EP             0 909 089          4/1999                           puter, Inc., Oct. 23, 2001.
  EP             0 917 077          5/1999                           SoundJamp MP Plus, Representative Screens,published by Casady
  EP             0 933 901   A1     8/1999                           and Greene, Inc., Salinas, CA 2000.
  EP             0 935 248   A2     8/1999                           “SoundJam MP Plus Manual, ver. 2.0”7MP3 Player and Encoder
  EP             0 982 732          3/2000                           for Macintosh by Jeffrey Robbin, Bill Kincaid and Dave Heller.
  EP             1 028 425          8/2000                           “SDMI Secure Digital Music Initiative,” SDMI Portable Device
  EP             1 037 180          9/2000                           Speci■cation, Part 1,Ver. 1.0, Jul. 8, 1999 pp. 1-35.
  EP             1098 211           5/2001                           “Kogata Memory Card de Ongaku Chosakuken wo Mamoru,” Nikkei
  EP             1098 212           5/2001                           Electronics, vol. 739, Mar. 22, 1999, pp. 49-53.
  EP             1091 542    A1    11/2001                           “Ongaku Haishin Matta Nashi,” Nikkei Electronics, vol. 738, Mar. 8,
  EP             1 152 397         11/2001
  EP             1 154 403         11/2001                           1999,pp. 87-111.
                                                                     Miniman, Jared “Applian Software’s Replay Radio and Player v.
  GB             2 103 865          2/1983
  GB             2 321 732   A      8/1998                           1.02,” pocketnow.com, Product Review (Jul. 3 1, 2001). Jan.24, 2006
  GB             2 325 766   A     12/1998                           <http://www.pocketnow.com/index.php?a:portalidetail
  GB             2 387 001         10/2003                           &t:reviews&id:139>.
  JP             58-17576           2/1983                           Firewire (also known as Sony’s iLink or IEEE 1394), Wikipedia
  JP            04-271396           9/1992                           (1995). Jan. 24, 2006 <http://en.wikipedia.org/wiki/Firewire>.
  JP            06-006495           1/1994                           De Herrera, Chris, “Microsoft ActiveSync 3.1,” Ver. 1.02 (Oct. 13,
  JP            06-150501           5/1994                           2000).     Jan. 24,      2006    <http://www.pocketpcfaq.com/wce/
  JP             6-187730           7/1994                           activesync3 1htm>.
  JP             7-262757          10/1995                                        .
                                                                     Birrell, Andrew, “Personal Jukebox (PJB), ”Compaq Systems
  JP             8-180645           7/1996
                                                                     Research Center and PAAD (Oct. 13, 2000). Jan. 24, 2006 <http://
  JP               9-65279          3/1997
                                                                     www.birrell org/andrew/talks/pjb-overview.ppt>.
  JP            09-116860           5/1997                                        .
  JP            09-149358           6/1997                           Butler, Travis, “Portable MP3: The Nomad Jukebox,” Tidbits.com
  JP              2735731           1/1998                           (Jan. 8, 2001). Jan. 24, 2006 <http://db.tidbits.com/getbits.
  JP            10-162553           6/1998                           acgi?tbart:06261>.
  JP            10-164478           6/1998                           Butler, Travis, “Archos Jukebox 6000 Challenges Nomad Jukebox,”
  JP            10-164507           6/1998                           Tidbits.com (Aug. 13, 2001). Jan. 24, 2006 <http://db.tidbits.com/
  JP            10-208385           8/1998                           getbits.acgi??tbart:06521>.
  JP            10-276157          10/1998                           Engst, Adam C., “SoundJam Keeps on Jammin’,” Tidbits.com (Jun.
  JP            10-276160          10/1998                           19, 2000).       Jan. 24,      2006     <http://db.tidbits.com/getbits.
  JP             11-66706           3/1999                           acgi?tbart:05988>.
  JP            11-110912           4/1999
                                                                     Musicmatch, “Musicmatch and Xing Technology Introduce
  JP            11-126084           5/1999
                                                                     Musicmatch Jukebox,” May 18, 1998. Jan. 24, 2006. <http://www.
  JP            11-232775           8/1999
  JP            11-232840           8/1999                           musicmatch.com/info/company/press/releases/?year:199 8&re-
  JP            11-238303           8/1999                           lease:2>.
  JP            11-242686           9/1999                           “Nomad Jukebox, User Guide (On-line Version),” Creative Technol-
  JP            11-242873           9/1999                           ogy, Ltd., Ver. 1.0, Feb. 2001. Jan. 24, 2006. <http://ccftp.creative.
  JP            11-306057          11/1999                           com/manualdn/Manuals/TSD/2424/Jukebox.pdf>.
  JP          2001-076464           3/2001                           “Apple’s iPod Available in Stores Tomorrow,” Press Release, Apple
  JP          2001-143443           5/2001                           Computer, Inc. (Nov. 9, 2001). Jan. 25, 2006. <http://www.apple.
  JP          2006-202475           8/2006                           com/pr/library/2001/nov/09ipod.html>.
  JP          2006-221793           8/2006                           “Apple Introduces iTunesiWorld’s      Best and Easiest to Use Jukebox
  JP          2007-299519          11/2007
                                                                     Software,” Press Release, Apple Computer, Inc. (Jan. 9, 2001). Jan.
  JP              4022971    B2    12/2007
                                                                     25, 2006        <http://www.apple.com/pr/library/2001/jan/09itunes.
  W0          WO 95/16950           6/1995
  W0          WO 99/13416           3/1999                           htm1>.
  W0          WO 99/42996           8/1999                           “Apple Announces iTunes 2,” Press Release, Apple Computer, Inc.
  W0          WO 99/44202    A      9/1999                           (Oct. 23, 2001). Jan. 25, 2006 <http://www.apple.com/pr/library/
  W0          WO 99/54870          10/1999                           2001/oct/23itunes.html>.
  W0          WO 00/25154           5/2000                           Chakarova, Mimi, et al., “Digital Still CamerasiDownloading
  W0          WO 01/33569           5/2001                           Images to a Computer,” Multimedia Reporting and Convergence.
  W0          WO 01/37257           5/2001                           Jan. 25, 2006 <http://journalism.berkeley.edu/multimedia/tutorials/
  W0          WO 01/67753           9/2001                           stillcams/downloading.html>.
  W0          WO 02/25610           3/2002                           Extended Search Report issued Nov. 4, 2010 in EP Application No.
  W0         W0 03/023786           3/2003
  W0         W0 03/036541           5/2003                           100085471
                                                                     Extended European Search Report issued Jun. 13, 2014 in Patent
                    OTHER PUBLICATIONS                               Application No. 141630798.
                                                                     Extended European Search Report issued Jun. 12, 2014 in Patent
  Steinberg, “Sonicblue Rio Car,” Product Review, Dec. 12, 2000      Application No. 141630764.
  http://electronics.cnet.com/electronics/0-6342420-1304-4098389.    Extended European Search Report issued Feb. 8, 2016 in European
  htrnl.                                                             Patent Application No. 15192803.3.
   Compaq, “The Personal Jukebox,” Jan. 24, 2001 http://research.
   compaq.com/SRC/pjb/.                                              * cited by examiner
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 5 of 31 Page ID #:103


   US. Patent          Jun.28,2016     Sheet
                                           1of11                     US9,380,112
                                                                               B2




                                                     €339
                                             8&2




                                                                83
                                                        [ID]
                                             81
          72




                                     80




                                                   Q
                            f7O




                                             '
                         71



                                     52R

                                                 I
                          \




                                                                           {<23
                                                 I
                              /5


                                                                     \
                                           E§§


                                                             //



                                                                      T
                                                        //



                                                                  (
           F161




                                                         ‘ '
                                                        L0
                                     52L




                                                     INTERNET
                                                     SERVER
                                     S
                                     o
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 6 of 31 Page ID #:104


   U.S. Patent               Jun. 28, 2016       Sheet20f11                      US 9,380,112B2



                                          o¢J
              mm        3     mmM52% omv35.9;                       92018
                                   “zm                52% 5% Fm
             OWK
                                          mmv
                                                                          f
                                     $258     EEO
                        9:         004      $2                      E?
                                                                     L:
                        3mm
                                    mm
                                                                     S
                                                          mm
                                                Q 20585282053528
                                                                                     Simmm
                                                                                  vmxw
                                   24E
                                                      508% <5                   as?
                                          P                          S          Smw
                                                                    mm
                                   20m          m?                                    9
                 ImQMm                                                                     5%:
                                                                                          m2:
                                                      $085 Q:
                                   3&0                                    ■lL
                                                            ■lm S                 9%
                 {\IN              (m                                                     -053
                                                                                            mzoi
                                                                    m:          m2<3i

                                   ¢K                28-8
                                                      mama                            tzbéoFmo

                 Dm<0m>m§ mm:
                                    52E                     \        gawk;                 .255
                                                                                             Sm;

                                                     8:     ■
                                                                _
                                        52%
                                  (um■w              J<o■m+d§
                 /\)N                            3%         / Z
                             1m
                                                                           mmmdmé
                                  ZOF<WWM§
                                                     same:
                                                                 25?.
                                                            n ”5-9
                                                                     3%
                             Px
                                        t2:                                mo
                                                     sow
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 7 of 31 Page ID #:105


   U.S. Patent         Jun.28,2016           Sheet3of11              US 9,380,112B2




                                                                             Ammx<mmmv
                                                                ¢N”Al,

                             00:


                              u                                      mm_n:.._m§<

                                         \\.............   mm
                                                            w


                                                                         A

                                         I
                                     ,
                       _, m
                            W            ,                 mm
                                                            x
                                                                     <\o
                                    ¢.®_n_
                            zoamwmmzoo
                                 NF
                               /
                              mmooozm
                                       ommum                        ZO_mmmmn§OO
                                     :02                                 mmooomo
                                                           _m
                                                            x
                       m     W       m\\
                                         ......




                            Czomvoo
                      mJ      mime
                                                           O—        QQI
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 8 of 31 Page ID #:106


   U.S. Patent            Jun.28,2016    Sheet4of11           US 9,380,112B2




                                          9.5
                                         293E200 m:8
                                                              t7
                                0V2                                 91%
                                                                         «@3QO
              on                           $885 <5            asz
                 \

                                         zoammmmsao                 _:
                                                                          5&2.
                                           mmooozm                       m2:
              cm?)         9                    02
                           _5                             b         mo?
                                                e      ■x
              03
                            32%                        N:                .053
                                                                           mzoza
                                          Smor                m2<
                          03                                        w
                                                              Bo:

       m.®_n_                                            mmooozm .3950
                                                        @3811“: O/m: 2:05
                                                                      F3a2_
                                          1min.
                                         so: 2%
                          2%f mo,             I m9



                          20m ¢9
                            f             4<o_m:§
                                             K k:
                                         3%2E3
                          Eu
                                   nor
                                           mm;
                          zQEW■Q m:E0
                     m9
                      /
                             :2:          8.9
                                                      on ¢m
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 9 of 31 Page ID #:107


   U.S. Patent         Jun.28,2016           Sheet50f11              US 9,380,112B2




                                            mFT>zoammmmzoo■ggmmmmazoo
                                                          mF_      ET)
                                     omr                                 m_rxxw
                                      J                                     mm¥<mmm
                            97)               mmooomo              m3?
              om?                                  <\Q
              )(004
                            mm>ao
                           .a3
                                                                         ___
                                                                             F:uz.
                                             mm0002m                       m2:
                                                  g\<
            ow?                                                       moT\Aw
               \\\
                                                            7L     n=2<

                                                                   Ké:
                                                                         -omgz
                                                                           mzoIm

       @.®_n_
                                                                           4<o■mo
                                                                            J<toa
                           32¢ mo_
                                 /

                           20m ¢oF
                                                           3%;           mrr
                                                                             Fag;


                                 J          4<omwmm
                                                J 50F
                                               A<h<o
                           ago
                                 mLmo—
                                           coomxxw
                                              oom;(
                       zo■<mwm§
                                                                 0wa—
                                                          \ooI
                     No?
                      x      .PE:          Doom
                                                           1%
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 10 of 31 Page ID #:108


   US. Patent          Jun.28,2016       Sheet
                                            6of11           US9,380,112
                                                                      B2




                      (START)                     FIGT
                                 SIO
                       WAS A
                   REQUEST FOR A
                   TRANSFER CD —+
                     HDD MADE
                           I)




                      HIGH SPEED         ONE-TIME SPE ED
                     OR ONE-TIME
                        SPEED
                          ' HIGHSPEED                         5&4
            emf    ACTIVATETHE
                   CHARGINGSYSTEM         ACTIVATE
                                                 THELOW-SPEED
                                          COMPRESSION ENCODER

               ACTIVATE THE HIGH-SPEED fS'IB
               COMPRESSIONENCODER


          READ OUT DATA FROM THE CD-ROM J‘SIE)
          DRIVE AND TRANSFER IT TO THE HDD
                            I‘


                                   816
                      WAS THE
                     TRANSF ER
                     COMPLETE D
                         ?


                   INHIBIT
                        THECD—>
                   HDDTRANSFER”517

                HALTTHECOMPRESSION
                               f3 18
                ENCODING

                         END
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 11 of 31 Page ID #:109


   US. Patent          Jun.28,2016               Sheet
                                                    7of11            US9,380,112
                                                                               B2




         FIG.8A                                         FIGBB



        START A COMMUNI-                                                S30
        CATIONWITHTHE fSZO                                    DID
        SERVER'                                          INFORMATION
                                                          FROM THE
                                                        MUSIC SERVER
                                             /              ARRIVE
                         321
             WASTHE                     ./'
          COMMUFNICMATION/                                     YES
           CONR ED       .
                                 -/
                                    /                  EEQECFHORHEATQQTA
                               ./                             BYTHE’53”
                                                       INDICATED
                                                       TOCINFORMATION
       OUTPUT
            TOCINFOR—
                    /
       “£9385“
           éé’go■'■'■é
                  f322                                               f832
                                                       PERFORMCHARGING
       INFORMATION

                         S23                             TRANSMIT
                                                 /-/            ”833
                                                         INFORMATION
             WASTHE                     /-
           INFORMATION              1
            ACCEPTED
                                                                        S34
                                                           WAS THE
                                        A                INAFCCCIREMPATIFION
        DISPLAY RECEIVED f324                                    D
          '                                              BY THE MUSIC
        INFORMATION                                        SERVER
                                                              ?

       RECORD
            THEINFOR-
                    ”325
       MATION THEHDD
           INTO
                END
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 12 of 31 Page ID #:110


   US. Patent          Jun.28,2016     Sheet
                                          8of11              US9,380,112
                                                                       B2


                                                        FIGS
                                        [S40
                             IS THE
                      PORTABLE RECORDING                NO
                    AND PLAYBACK APPARATUS
                          CONNECTED
                                 I)




                           WAS THERE
                       A REQUEST TO MOVE
                          MUSICAL DATA

                               jYES

                      MEASURE
                           THESIZEOFTHEf842
                   . SPECIFIED
                            MUSICAL
                                  DATA

                                                  S43
                           DOES THE
                    PORTABLE RECORDING AND
                  PLAYBACK APPARATUS HAVE A               NO
                  FREE AREA LARGE ENOUGH FOR
                       STORING THE MUSICAL

                                                DELETEMUSICAL—
                                     YES        DATAFILESFROM
                                                THEPORTABLE
                                                RECORDING
                                                        AND
                                                PLAYBACKAPPARATUS

          TRANSFER THE MUSICAL DATA TO THE PORTA- /S45
          BLE RECORDINGAND PLAYBACK APPARATUS

                                 I
              ADD A PLAYBACK INHIBIT FLAG TO THE
              MUSICAL DATA IN THE MUSIC SERVER f846


                                            S47
                YES      WAS ANOTHER
                        REQUEST TO MOVE
                         MUSICAL DATA
                           MADE ?
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 13 of 31 Page ID #:111


   US. Patent            Jun.28,2016            Sheet
                                                   9of11                 US9,380,112
                                                                                   B2



                   '                                                     304B
                                310                             3046 Z        304A
                                 \                                1                i
                                                 PORTABLE
                                                 EECORleylG
                                                 AggAngAArUBSACK
               AUDIO SERVER
               PROGRAM LIST                      PROGRAM LIST

                 Musnc
                                            302                          ’
                    _ List
                       4                                       MUS'C
                                                                  _ L351:
                                                           Music    A
                Music   C
                                                           Music    B
               _—'—_—_                                     Music    C




                                           303


                       k,                                           ‘1
                   300                                          301



                                           70        D
                                                     00


                                          311                                 50

                            \              K/                             /
                                          EZZZZZJ



                                                 /
                                      R                   \u
                                      51                       53
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 14 of 31 Page ID #:112


   US. Patent             Jun.28,2016   Sheet
                                            100f11          US9,380,112
                                                                      B2




                   PROGRAMFILE
                                                     MEMORY
            (ID)                                                    i

                    PROGRAMDATA


            300
            PORTABLERECORDING
                            AND
            PLAYBACKAPPARATUS
            PROGRAMDATA
            301                               300
            PORTABLE RECORDING
                             AND              PORTABLERECORDING
                                                              AND
            PLAYBACKAPPARATUS                 PLAYBACKAPPARATUS
            PROGRAMDATA                       PROGRAMDATA
            302




                                                                     i
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 15 of 31 Page ID #:113


   U.S. Patent         Jun. 28, 2016      Sheet11 of 11          US 9,380,112 B2




         FIGI3
                                       START EDITING A “\850
                                       TRANSFER LIST
                                              I
                   SEARCH THE PROGRAM FILE FOR A PROGRAM
            851$   LIST OF THE PORTABLE RECORDING AND PLAY-
                   BACK APPARATUS WITH AN ID OF 300

                                                           S52
                               ISTHERE
                             A PROGRAMLIST
               323             FORID=300
                                  7
           CREATEA NEwPROGRAM      YES
           LIST FOR ID= 3 O0
                       I

                                OPEN THE PROGRAMLIST V354
                                              I                  855
                                EOIT THE PROGRAMLIST
                                              I
                                           TO $356
                                    A COMMAND
                                ISSUE
                                       MUSICAL
                                TRANSFER    OATA
           S58
             \
               A WARNING]
        TDISPLAY                                           S57
                                       HAS THE
                                  PORTABLE RECORDING
                                AND PLAYBACK APPARATUS
                                     BEEN MOUNTED

                                                          $59
                           NG            CHECKTHE ID
                                       (IS THE ID 300 ?)


                                 STARTA TRANSFER ”360
                                 OFTHE MUSICALOATA

                                             END
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 16 of 31 Page ID #:114


                                                        US 9,380,112 B2
                                 1                                                                       2
           COMMUNICATION  SYSTEM AND ITS                                  operation can not be carried out over a plurality of magneto-
            METHOD AND COMMUNICATION                                      optical discs. It is thus necessaryto replace a magneto-optical
             APPARATUS AND ITS METHOD                                     disc with another severally in order to carry out a random
                                                                          playback operation from a plurality of magneto-optical discs
              CROSS-REFERENCE TO RELATED                                  or an operation to play back speci■edpieces of music. As a
                     APPLICATIONS                                         result, the user must always take a plurality of magneto-
                                                                          optical discs or optical discs with the portable audio-data
      This application is a continuation of US. application Ser.          playback apparatus.
   No. 14/064,962, ■led Oct. 28, 2013, which is a continuation               In order to solve these problems, for example, there has
   of US. application Ser. No. 12/835,450, ■led Jul. 13, 2010,            been proposed a music server equipped with a recording
   now US. Pat. No. 8,601,243, which is a continuation ofU.S.             medium such as a hard-disc drive having a relatively small
   application Ser. No. 12/034,379, ■led Feb. 20, 2008, now               size but a large recording capacity to serve as a CD changer
   US. Pat. No. 8,122,163, the entire contents ofeach ofwhich             described above. In a music server, audio datais read out from
   are incorporated herein by reference. US. application Ser.             a CD, compressed and coded by adopting a predetermined
   No. 12/034,379 is a continuation of US. application Ser.No.            technique and then recorded and stored in a hard-disc drive.
   10/864,132, ■led Jun. 9, 2004, now US. Pat. No. 7,720,929,             By using a hard-disc drive with a recording capacity of about
   which is a divisional ofU.S. application Ser.No. 09/665,786,           6 Gbyte, musical data of about 1,000 pieces of music can be
   ■led Sep. 20, 2000, now US. Pat. No. 7,130,251. This appli-            recorded. In addition, unlike the CD changer, time and labor
   cation is based upon and claims the bene■t of priority from            to replace a CD with another are not required in a music
   prior JapanesePatentApplication No. 11-267135, ■led Sep.          20
                                                                          server. As a result, the music server offers a merit of an easy
   21, 1999.                                                              continuous playback operation. Other merits include the fact
                                                                          that data of numerous pieces of music can be recorded into a
            BACKGROUND OF THE INVENTION                                   unit of hard-disc drive and the fact that the cabinet can be
                                                                          made small in size.
      The present invention relates to an information communi-       25      It has been further proposed the use of a hard-disc drive or
   cation system and its method as well as an information com-            a semiconductor memory asa recording or storagemedium in
   munication apparatus and its method, which are used for                the portable audio-data playback apparatus described above.
   transmitting a plurality of pieces of data from equipment for          The music server described above may be connected to the
   storing data to other equipment.                                       portable audio-data playback apparatus so that audio data
      As a conventional apparatus, there has been developed the      30   stored in the music server can be transferred to the portable
   so-called CD changer for accommodating a number of CDs                 audio-data playback apparatus to be recorded or stored into
   (Compact Discs) and automatically playing back the CDs. In             the recording medium of the apparatus. Assume that the
   such a CD changer, several tens to several hundreds of CDs             recording or storage capacity of the recording medium is 200
   are accommodated in a single case, and a CD selected by a              MB. In this case, it is no longer necessary for the user to carry
   predetermined operation is automatically played back. The         35
                                                                          a plurality of magneto-optical discs or optical discs. Of
   operation to play back CDs may be carried out for each                 course, it is also unnecessary to replace a magneto-optical
   selectedCD. As an alternative, a plurality of CDs are selected         disc or an optical disc with another.
   and the operation to play back the CDs can be carried out for             By the way, a music server is capable of storing a large
   each of the CDs or carried out randomly for pieces of music            amount of musical data as described above. Thus, if musical
   recorded in the CDs. In general, the CD changer is installed      40   datais transferred from the music server to the portable audio-
   permanently in a room.                                                 data playback apparatus by selecting pieces of music thereof
      As a portable audio-data playback apparatus, on the other           to be transferred piece by piece, there will be raised a problem
   hand, an apparatus using an optical disc or a magneto-optical          of cumbersome work to repeat the same operation several
   disc with a diameter of about 64 mm has been becoming                  times.
   popular in recent years. The portable audio-data playback         45      In order to solve this problem, there has been conceived a
   apparatusconverts an analog audio signal into a digital signal,        data transfer method whereby a list of selected pieces of
   compresses the digital signal by adoption of a compression             music from the musical data stored in the music server is
   technology known asATRAC (Adaptive Transform Acoustic                  created and the selectedmusical data on the list is transferred
   Coding: Trademark) and stores the compressed signal into a             in a batch operation. With this method, however, there is
   magneto-optical disc. The portable audio-data playback            50   raised another problem that it is quite within the bounds of
   apparatus offers a merit of no deterioration of the sound              possibility that a confusion occurs due to an unclear purpose
   quality causedby the operations to convert the analog audio            as to whether a list created by the user is used to organize
   signal into the digital signal, compress the digital signal and        numerous pieces of musical data stored in the music server or
   store the compressed signal. There is also another merit of a          used to transfer pieces of musical data in a batch operation.
   random playback operation due to the fact that a disc is used     55

   as a recording medium.                                                             SUMMARY OF THE INVENTION
      In the CD changer described above, however, it takes time
   to replace a CD with another even during an automatic play-               It is thus an object of the present invention to provide an
   back operation. It is thus difficult to implement a continuous         information communication system and its method as well as
   playback operation. In addition, a CD changer for accommo-        60   an information communication apparatus and its method that
   dating 100 to 200 CDs has a large and heavy cabinet, which is          are capable of transferring musical data from an audio server
   very inconvenient when the CD changer is carried or                    to a portable audio-data playback apparatus with ease.
   installed.                                                                In order to solve the problems described above, according
      Also in the portable audio-data playback apparatus                  to the ■rst aspect of the present invention, there is provided a
   described above, once audio data has been recorded onto a         65   communication system including a ■rst apparatus having a
   magneto-optical disc, the playback operation is limited to the         ■rst storage medium, and a second apparatus for transmitting
   range of the disc. That is to say,a random or general playback         data to the ■rst apparatus,the second apparatus comprising: a
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 17 of 31 Page ID #:115


                                                        US 9,380,112 B2
                                 3                                                                       4
   second storage medium for storing management information                  FIG. 11 is a diagram showing a typical external view of the
   of data to be transferred to the ■rst storage medium; commu-           music server in a simple and plain manner;
   nication means for communicating data with the ■rst appa-                 FIG. 12A is a diagram conceptually showing a typical
   ratus; edit means capable of editing the management infor-             management method for controlling a list of programs on the
   mation; and control means for making a control to transfer             program ■le;
   data stored in the second storage medium to the ■rst storage              FIG. 12B is a diagram conceptually showing a typical
   medium by way of the communication means on the basis of               management method for controlling a list of programs on the
   the management information edited by the edit means.                   memory; and
      In addition, according to the second aspect of the present             FIG. 13 shows a ■owchart representing typical processing
   invention, there is provided a communication apparatus for             to edit a transfer list and to transfer musical data cataloged on
   transmitting data to another apparatus having a ■rst storage           the edited transfer list.
   medium, comprising: a second storage medium for storing
   management information of data stored in the ■rst storage                 DETAILED DESCRIPTION OF THE PREFERRED
   medium; communication means for communicating data                                    EMBODIMENTS
   with the another apparatus; edit means capable of editing the
   management information; and control means for making a                    Next, preferred embodiments of the present invention are
   control to transfer data stored in the second storagemedium to         explained by referring to diagrams. FIG. 1 is a diagram show-
   the ■rst storage medium by way of the communication means              ing a music server provided by the present invention and a
   on the basis of the management information edited by the edit          system employing the music server in a simple and plain
   means.                                                            20   manner. As shown in the ■gure, the music server 50 com-
      Furthermore, according to the third aspect of the present           prises a server main body 51 and speakerunits 52L and 52R.
   invention, there is provided a communication method for                The server main body 51 is provided with a display unit 53
   communicating a ■rst apparatus having a ■rst storage                   implemented typically by an LCD (Liquid Crystal Display)
   medium to a second apparatus for transmitting data to the ■rst         panel and a CD insertion unit 54 for inserting a CD 55 into the
   apparatus, the method comprising the steps of: editing man-       25   server main body 51.
   agement information of data to be transferred to the ■rst                 The server main body 51 has an operation unit comprising
   apparatus, on the second storage medium of the second appa-            a plurality of operation switches to be operated by the user for
   ratus, irrespective of the fact whether or not communication is        executing functions of the server main body 51. It should be
   established between the ■rst apparatus and the second appa-            noted that the operation unit itself is not shown in FIG. 1. The
   ratus; and transmitting, when communication is established        30   server main body 51 may also be provided with a signal
   between the ■rst apparatus and the second apparatus, data              reception unit for receiving typically an infrared signal from
   stored in the second storage medium to the ■rst storage                a remote commander, which is operated to remotely execute
   medium on the basis of the edited management information.              the functions of the server main body 51 As will be described
                                                                                                                      .
                                                                          later, the server main body 51 also includes a controller for
         BRIEF DESCRIPTION OF THE DRAWINGS                           35   controlling a variety of operations by execution of a prede-
                                                                          termined program, which is stored in advance typically in a
      FIG. 1 is a diagram showing a music server provided by the          ROM.
   present invention and a system employing the music server in               The user mounts a CD 55 on the server main body 51
   a simple and plain manner;                                             through the CD insertion unit 54 and operates a predeter-
      FIG. 2 is a block diagram showing a typical con■guration       40   mined switch on the operation unit not shown in the ■gure to
   of the music sever;                                                    play back musical data from the CD 55. A playback signal
      FIG. 3 is a diagram showing a ■ow of a signal through a             reproduced from the CD 55 is output to the speakerunits 52L
   seriesof processesfrom an operation to read out musical data           and 52R to allow the user to enjoy the musical data stored in
   from a CD-ROM drive to an operation to record the data into            the CD 55. If the CD 55 includes text data such as the name of
   a hard-disc drive in a simple and plain manner;                   45   a piece of music, the text data can be displayed on the display
      FIG. 4 is a diagram showing a ■ow of a signal through a             unit 53 as names of pieces of music or the like.
   seriesof processes from an operation to read out compressed                The music server 50 includes an internal large-capacity
   musical data from the hard-disc drive to an operation to out-          recording medium such as a hard disc. By operating a prede-
   put data completing playback processing to a terminal in a             termined switch on the operation unit not shown in the ■gure,
   simple and plain manner;                                          50   it is possible to record playback data reproduced from the CD
      FIG. 5 is a block diagram showing a typical con■guration            55 mounted on the server main body 51 through the CD
   of a portable recording and playback apparatus;                        insertion unit 54 into the recording medium such as a hard
      FIG. 6 is a block diagram showing another typical con■gu-           disc. At that time, it is possible to select a standard-speed
   ration of a portable recording and playback apparatus;                 recording technique or a high-speed recording technique.
      FIG. 7 shows a ■owchart representing typical processing        55   With the standard-speed recording technique, the playback
   carried out by a music server to record musical data read out          data is recorded from the CD 55 into the recording medium at
   from a CD into a hard-disc drive;                                      a transfer speedequal to a standardplayback speedof the CD
      FIG. 8A shows a ■owchart representing typical processes             55. With the high-speed recording technique, on the other
   of music server for processing to record musical dataread out          hand, the playback data is recorded from the CD 55 into the
   from a CD into a hard-disc drive at a high speed;                 60   recording medium at a transfer speedhigher than the standard
      FIG. 8B shows a ■owchart representing typical processes             playback speedof the CD 55. With the high-speed recording
   of Internet server for processing to record musical data read          technique, playback data reproduced from a selected CD 55
   out from a CD into a hard-disc drive at a high speed;                  orplayback data of a selectedpiece of music reproduced from
      FIG. 9 shows a ■owchartrepresenting typical processing to           the CD 55 is recorded from the CD 55 into the recording
   move musical data in accordance with the present invention;       65   medium at a transfer speedhigher than the standardplayback
      FIG. 10 is a diagram showing a typical edit screen for              speedof the CD 55 at a fee determined by a charging process
   editing a transfer list in a simple and plain manner;                  according to a predetermined procedure.
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 18 of 31 Page ID #:116


                                                        US 9,380,112 B2
                                  5                                                                      6
      In the music server 50, musical data played back from the            fee can also be carried out by another server, which is also
   CD 55 is subjected to a compression-encoding process                    connected to the Internet. As another alternative, the process-
   according to a predetermined technique such as the ATRAC                ing to compute a recording fee can also be carried out through
   method described earlier to produce compressed musical                  a special-purpose network other than the Internet.
   data, which is then recorded into the recording medium such                A portable recording and playback apparatus 70 has a
   asa hard disc. In the caseof a hard disc with a storage capacity        recording medium, which is implemented by a hard disc or a
   of 6 Gbyte, for example, about 1,000 pieces of music can be             ■ashmemory such as a semiconductor memory, a magnetic
   stored or recorded. A list of names of recorded or stored               memory and an optical memory. The portable recording and
   pieces of music is displayed typically on the display unit 53.          playback apparatus 70 may also be provided with another
   The user is then capableof playing back any arbitrary piece of          kind of storage medium or another kind of recording medium
   music selectedfrom the list displayed on the display unit 53 to         provided that the medium is capable of keeping up with a
   show the names of pieces of music recorded or stored in the             speedto play back music. By connecting the portable record-
   hard disc. As hard disc can be accessed at random, large                ing and playback apparatus 70 to the music server 50 using a
   amount of musical data stored and recorded can be read out in           connection line 71, musical data recorded in the music server
   arbitrary order and continuously played back by the music               50 can be transmitted to the portable recording and playback
   server 50.                                                              apparatus 70 to be recorded in a storage medium employed in
      There are a variety of usable compression-encoding tech-             the portable recording and playback apparatus 70. In this
   niques. This embodiment adopts a technique referred to asan             case, while the musical data transmitted to the portable
   ATRAC2 (Adaptive Transform Acoustic Coding 2) method                    recording and playback apparatus 70 remains in the storage
   disclosed in documents such as U.S. Pat. No. 5,717,821. This       20   medium such as a hard disc or a ■ashmemory in the music
   method is a compression-encoding technique resulting from               server 50, the musical data is put in a state of being irrepro-
   extension of the ATRAC method adopted in the portable                   ducible. The storage medium employed in the portable
   audio-data playback apparatus described above. This tech-               recording and playback apparatus 70 has a typical capacity of
   nique of compressing and encoding data makes use of fre-                about 200 Mbyte, which allows dataof tens of pieces of music
   quency dependence of a minimum audible limit as well as a          25   to be stored or recorded. It should be noted that a storage
   masking effect based on the sense of hearing, and utilizes a            device or a recording medium implemented by a semicon-
   conversion-coding process in conjunction with an entropy-               ductor memory such as a ■ash memory and a recording
   coding process. With this ATRAC2 method, encoding and                   medium implemented by a disc-shaped recording medium
   decoding processescan be carried out at a high speedwhile a             such asa hard disc are referred to asa storage medium, which
   high sound quality is being maintained by using hardware           30   is a generic name for these storage and recording media.
   with a relatively small size. It should be noted that, however,            In accordance with the aforementioned transmission
   compression-encoding techniques other than ATRAC2, may                  method adopted by the present invention, transmitted musical
   be adopted such asATRAC3, MPEG2ACC (AdvancedAudio                       data is recorded into a storage medium employed in a desti-
   Code), MP3 (MPEG1 Audio Layer 3), TwinVQ (Transform-                    nation of transmission and remains in a storage medium of a
   Domain weighted Interleave Vector Quantization) or MSAu-           35   source of transmission but is put in an state of being irrepro-
   dio (WMA: Windows Media Audio).                                         ducible. This transmission operation is referred to as a move.
      The music server 50 can be connected to an external system           By moving musical data in this way, a copy operation of
   by typically a public telephone line serving as a communica-            musical data can be prevented from being carried out without
   tion line 61 shown in FIG. 1. An example of the external                limitation.
   system is an Internet server 60, which is a server connected to    40      In the embodiment described above, the music server 50 is
   the Internet. By connecting the music server 50 to the Internet         connected to the portable recording and playback apparatus
   server 60 using the communication line 61, various kinds of             70 by the connection line 71. It should be noted, however, that
   information can be acquired from the Internet. The Internet             this con■guration is typical. As an alternative, the music
   server 60 has a data base for storing data such as information          server 50 is provided with a mounting unit matching another
   on titles of musical CDs available in the market. A unique key     45   mounting unit employed in the portable recording and play-
   for making an accessto the data base is assigned to the user.           back apparatus 70. In accordance with this alternative, the
   In order to make an accessto the data base, the user utilizes           portable recording and playback apparatus 70 can be
   the unique key. In this way, the user is capable of acquiring           mounted on the music server 50 so that data can be exchanged
   data related to a musical CD such as information on the title           between the music server 50 and the portable recording and
   of the CD.                                                         50   playback apparatus 70. In addition to the electrical connec-
      The Internet server 60 also carries out charging process to          tions, the music server 50 can be provided with an interface
   compute a fee for a service rendered to the user of the music           unit matching another interface unit employed in the portable
   server 50. When musical data played back from the CD 55 is              recording and playback apparatus 70. The interface units
   recorded into recording medium at a high transfer speed as              conform to typically an IrDA (Infrared Data Association)
   described above, the music server 50 informs the Internet          55   standard, which allows data to be exchanged between the
   server 60 that such a recording operation is carried out at a           interface units as an infrared ray signal. As a result, musical
   high transfer speed. The Internet server 60 then carries out            data can be exchanged between the music server 50 and the
   processing to compute a recording fee to be charged to the              portable recording and playback apparatus 70 as an infrared
   user, allowing a CD to be selected or a piece of music to be            ray signal.
   selected from a CD and musical data to be recorded from the        60      The music server 50 may further be provided with a pre-
   selected CD or the selected piece of music to be recorded               determined interface for exchanging information with a vari-
   from the CD at a high transfer speed.                                   ety of media. Assume that the music server 50 is provided
      As described above, the processing to compute a recording            with an interface for a PC card 80. In this case, musical data
   fee is carried out by the Internet server 60, which has a lot of        distributed by means of the PC card 80 can be transferred to
   information related to CDs. It should be noted, however, that      65   the music server 50, or data can be exchanged between a
   the scope of the present invention is not limited to this               personal computer and the music server 50. The music server
   scheme.For example, the processing to compute a recording               50 may be provided with a serial digital interface imple-
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 19 of 31 Page ID #:117


                                                        US 9,380,112 B2
                                  7                                                                      8
   mented by an optical cable, which allows musical data to be             playback time duration of each piece of music, which is
    exchanged with another digital musical-data recording and              included in the TOC and recorded on the CD 55.
   playback apparatus such as a disc recorder 81 for handling                 The Internet server 60 then transmits the additional infor-
   typically a small-size magneto-optical disc having a diameter           mation obtained as a result of the search operation to the
    of 64 mm. In this embodiment, a disc cartridge 82 for accom-           music server 50. The music server 50 displays the additional
   modating the small-size magneto-optical disc is mounted on              information received from the Internet server 60 on the dis-
   the disc recorder 81. Musical data played back from the                 play unit 53. The additional information is also stored by a
   magneto-optical disc accommodated in the disc cartridge 82              CPU 8 to be described later into typically the hard-disc drive
    is supplied to the music server 50. By the same token, the             along with the TOC information of the CD 55. It should be
   music server 50 may be provided with an interface such as an            noted that the additional information can also be transmitted
    IEEE1394 interface for connection to a setup box 83 for                by the Internet server 60 as data embedded in an HTML ■le
    CATV (cable television) or satellite broadcasting.                     and displayed by WWW browser software embedded in the
       A PC card conforms to standardization of card-type                  music server 50.
   peripherals forpersonal computers. The standardization is set              If the additional information includes another described
   jointly by the PCMCIA (Personal Memory Card International               URL (Uniform Resource Locator) on the Internet, the music
   Association) of the U.S. and the JEIDA (JapaneseElectronic              server 50 is capableof making an accessto a home pageon the
    Industry Development Association) of Japan.The IEEE1394                Internet indicated by the other URL.
    standard is an interface standard adopted by the Institute of             In addition, by having data communicated between the
    Electrical and Electronic Engineers of the U.S.                        Internet server 60 and the music server 50, musical data
       The music server 50 may be provided with a WWW (World          20   recorded on the CD 55 mounted on the music server 50
    Wide Web) browser asan embeddedapplication. By connect-                through the CD insertion unit 54 can be recorded into the
    ing the music server 50 provided with a WWW to the Internet            recording medium employed in the music server 50 at a speed
    server 60 using the communication line 61, the Internet can be         higher than a standard playback speedprescribed for the CD
    searched for a variety of contents described typically in an           55 so that typically musical data ofa piece of CD 55 can be
    HTML (Hypertext Markup Language) and any of the con-              25   recorded in about 2 minutes by the music server 50. If no
   tents can then be displayed on the display unit 53.                     communication is established between the Internet server 60
       With the con■guration described above, the user is capable          and the music server 50, on the other hand, the musical data is
    of playing back musical data stored or recorded in the music           recorded into the recording medium employed in the music
    server 50 or musical data from the CD 55 mounted on the                server 50 at a one-time speed, that is, a speed equal to the
   music server 50 via the CD insertion unit 54 and listening to      30   standard playback speed prescribed for the CD 55 by the
   the reproduced musical data through the speaker units 52L               music server 50.
    and 52R.                                                                  By connecting the music server 50 to the portable record-
       By a communication between the music server 50 and the              ing and playback apparatus 70 using a connection line 71,
    Internet server 60, the music server 50 can automatically              musical data stored or recorded in the music server 50 can be
    acquire information such as the title of a CD 55 mounted on       35   transmitted or, strictly speaking, moved to the portable
   the music server 50 via the CD insertion unit 54 from the               recording and playback apparatus 71. The moved data can
    Internet server 60 through the communication line 61. Infor-           then be played back by the portable recording and playback
   mation such a CD title acquired from the Internet server 60 is          apparatus 70 even if the music server 50 is disconnected from
    saved in the music server 50 and the saved information is              the portable recording and playback apparatus 71 via the
    displayed on the display unit 53 employed in the music server     40   connection line 71. Typically, the user is capable of listening
    50 when necessary.                                                     to the musical dataplayed back by the portable recording and
       To put it concretely, the music server 50 ■rst transmits            playback apparatus 70 by using a headphone72.As described
    information unique to the user such as user ID data of the             earlier, the musical data transmitted or, strictly speaking,
   music server 50 to the Internet server 60. The information              moved to the portable recording and playback apparatus 70
   unique to the user is referred to hereafter asuser information.    45   can no longer be played back in the music server 50.
    The Internet server 60 carries out authentication and charging            FIG. 2 is a block diagram showing a typical con■guration
   based on the user information received from the music server            of the music server 50. In the ■rst place, the music server 50
    50. The Internet server 60 also receives media information of          comprises a RAM 5, a ROM 6, a ■ashmemory 7 and a CPU
    a CD desired by the user or a CD being played back from the            8, which are connected to each other by a local bus as is the
   music server 50. The Internet server 60 then searchesa data        50   case with an ordinary personal computer. The CPU 8 is also
   base for additional information associatedwith musical data             connected to a bus 40. The CPU 8 functions as a controller
    indicated by the media information. The additional informa-            controlling all operations of the music server 50.
   tion includes the title of a song, the name of a performer, a              The ROM 6 is used for storing in advance a program for
    song composer, a libretto writer, a libretto and ajacket image.        controlling the operation of the music server 50. The program
    Then, the Internet server 60 transmits predetermined infor-       55   is executed by the CPU 8 to perform processing correspond-
   mation on the CD requested by the user.                                 ing to an operation carried out on an input operation unit 1 to
       An example of the media information transmitted to the              be described later. A task area and a data area, which are
    Internet server 60 is of a TOC (Table of Contents) of the CD           required in the execution of the program, are secured tempo-
    55. The Internet server 60 includes the database,which canbe           rarily in the RAM 5 and the ■ashmemory 7. The ROM 6 is
    searchedfor additional information associated with musical        60   also usedfor storing aprogram loader for loading the program
    data indicated by the TOC. As an alternative, the Internet can         from the ROM 6 into the ■ashmemory 7.
    also be searched for a WWW server to get additional infor-                The input operation unit 1 comprises typically a plurality
   mation by the Internet server 60. The Internet server 60                of push-type and rotary-type key operation keys and switches
    searchesthe data base for additional information associated            each actuated by an operation of any of these key operation
   with musical data indicated by the TOC received from the           65   keys. As an alternative, the input operation unit 1 may also be
   music server 50 and used as the media information. For                  implemented by a rotary-push-type key known asajog dial or
    example, the Internet server 60 searchesthe data base for a            a touch panel on the LCD. Of course, the input operation unit
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 20 of 31 Page ID #:118


                                                        US 9,380,112 B2
                                  9                                                                      10
   1 may adopt a switch mechanism, which reacts to a press                 data is compressedby the compression encoder 12 at the low
   operation. A signal representing an operation carried out on            processing speedby thinning the high-speed compression.
   the input operation unit 1 is supplied to the CPU 8 by way of              The musical data completing the compression-encoding
   the bus 40. The CPU 8 generatesa control signal for control-            process in the compression encoder 12 is supplied to the HDD
   ling the operation of the music server 50 on the basis of the           10 by way of the DRAM 11 to be stored or recorded in the
   signal received from the input operation unit 1. The music              HDD 10.
                                                                              As described above, the musical data completing the com-
   server 50 operates in accordancewith the control signal gen-
   erated by the CPU 8.                                                    pression-encoding process in the compression encoder 12 is
                                                                           supplied to the HDD 10 to be stored or recorded therein. It
      An infrared ray interface (IrDa I/ F) driver 3 and/or a USB
                                                                           should be noted, however, that musical data read out by the
   (Universal Serial Bus) drive 4 are connected to the bus 40. A
                                                                           CD-ROM drive 9 can also be supplied directly to the HDD 10
   keyboard 2 is constructed to be capable of communicating
                                                                           to be stored or recorded onto a hard disc of the HDD 10.
   with the IrDa I/F driver 3 and the USB driver 4 or can be
                                                                              In this embodiment, an audio signal supplied by a micro-
   connected to the IrDa I/F driver 3 and the USB driver 4. By             phone connected to a terminal 13 by way of an ampli■er 14 or
   using the keyboard 2, the user can enter information such as
                                                                           an audio signal input from a line input terminal 15 is supplied
   the title of recorded musical data and the name of an artist            to the compression encoder 12 by way of anA/D converter 16.
   with ease.It is also possible to adopt a con■guration wherein           The audio signal compressed and encoded by the compres-
   data is transferred by way of the IrDa I/F driver 3 or the USB          sion encoder 12 can be recorded in the HDD 10. In addition,
   driver 4. It should be noted that the IrDa I/F driver 3 and the         an optical digital signal from an optical digital input terminal
   USB driver 4 could be eliminated.                                  20   17 is also supplied to the compression encoder 12 by way of
      A CD-ROM drive 9 is connected to the bus 40. A CD 55                 an IEC-958 (International Electrotechnical Commission 958)
   inserted into the CD insertion unit 54 as described earlier is          encoder 18. The optical digital signal, which is also an audio
   mounted on the CD-ROM drive 9. The CD-ROM drive 9                       signal, is compressed and encoded by the compression
   reads out musical data from the set CD 55 at a prescribed               encoder 12. The compressedand encodedaudio signal can be
   standard playback speed. The CD-ROM drive 9 is also                25   recorded onto the hard disc of the HDD 10.
   capable of reading musical data from the CD 55 at a speed                  In the embodiment described above, the compression
   higher than the prescribed standardplayback speedsuch as a              encoder 12 adopts an encoding algorithm like the one dis-
   speed 16 times or 32 times the prescribed standard playback             closed in US. Pat. No. 5,717,821. It should be noted, how-
   speed.                                                                  ever, that the scope of the present invention is not limited to
      It should be noted that the CD-ROM drive 9 is not limited       30   this embodiment. That is to say, the compression encoder 12
   to the example described above. For example, the CD-ROM                 may adopt another algorithm as long as the algorithm is an
   drive 9 can be adapted to another disc-shaped recording                 encoding algorithm for compressing information. The com-
   medium for recording musical data. Examples of the other                pression encoder 12 may adopt, other than the algorithm
   disc-shaped recording medium are a magneto-optical disc                 mentioned above, PASC (Precision Adaptive Sub-band Cod-
   and a DVD (Digital Versatile Disc). A drive for a memory card      35   ing), RealAudio (a trademark) or LiquidAudio (a trademark)
   can also be employed. In addition, data read out by the CD-             algorithm.
   ROM drive 9 is not limited to musical data. It is also possible            A modem 20 is also connected to the bus 40. The modem
   for the CD-ROM drive 9 to read out information such as                  20 is connected to an external network 19 such as a public
   picture data, text data and program data.                               telephone line, a CATV, a satellite communication network or
      A hard-disc drive 10, which is abbreviated hereafter to an      40   wireless communication. The music server 50 is capable of
   HDD, is also connected to the bus 40. Musical data read out             establishing communication through the external network 19
   by the CD-ROM drive 9 is recorded into the HDD 10. Before               by way of the modem 20.
   being recorded into the HDD 10, the musical data is subjected              Connected typically to the Internet by the external network
   to pre-processing. To put it in detail, the musical dataread out        19, the music server 50 is capable of communicating with the
   by the CD-ROM drive 9 is supplied to a compression encoder         45   Internet server 60 at a remote location. The music server 50
   12 by way of the bus 40 and an audio DRAM 11.                           transmits various kinds of information to the Internet server
      The compression encoder 12 carries out processing to                 60. The information includes a request signal, media infor-
   compress and encode musical data typically by adoption of               mation, user ID data, user information and charging informa-
   the compression method disclosed in US. Pat. No. 5,717,821              tion for the user. The media information is data related to the
   described earlier. It should be noted that musical datacould be    50   CD 55 mounted on the CD-ROM drive 9. The user ID dataand
   compressedby the compression encoder 12 at either one of 2              the user information are assigned in advance to the music
   speeds,namely, a low speedand a high speed,either of which              server 50.
   is selectedin accordancewith control executedby the CPU 8.                 As described above, various kinds of data including the
   The low compression speedcorresponds to the standardplay-               media information and the user information are transmitted to
   back speedprescribed for the CD 55 in the CD-ROM drive 9.          55   the Internet server 60. On the basis of the user information
   Typically, the compression speed is switched from the low               such asthe user ID datareceived from the music server 50, the
   speed to the high one and vice versa in accordance with the             Internet server 60 carries out authentication of the user and a
   playback speed of the CD 55 in the CD-ROM drive 9. The                  charging process for the user. The Internet server 60 also
   compression encoder 12 implements an encoding algorithm                 searches a data base for additional information for musical
   according to the compression speed.                                60   data indicated by the media information received from the
      It should be noted that the technique adopted by the com-            music server 50. The additional information is then transmit-
   pression encoder 12 to change the compression speed is not              ted to the music server 50.
   limited to the method described above. For example, the                    As described above, additional information associated
   compression speed can also be changed by switching the                  with musical data is transmitted to the music server 50. It
   clock frequency of the compression encoder 12. As an alter-        65   should be noted, however, that musical data itself could also
   native, the 2 compression speeds are implemented by 2 dif-              be supplied directly to the music server 50 from the external
   ferent pieces of hardware. As another alternative, musical              network 19. In other words, the user is capable of download-
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 21 of 31 Page ID #:119


                                                         US 9,380,112 B2
                                 11                                                                      12
   ing musical data from the Internet server 60 to the music                   The IEEE1394 interface 28 allows data to be exchanged
   server 50. That is to say, musical data is transmitted to the            between the music server 50 and typically a personal com-
   music server 50 in response to media information. For                    puter. In addition, the IEEE1394 interface 28 allows musical
   example, a bonus track of a predetermined CD 55 can be                   data to be input from a source such asa satellite-broadcasting
   distributed to users.                                                    IRD (Integrated Receiver/Decoder), a small-size optical disc
       In a playback operation, musical data compressed and                 and a small-size magneto-optical disc with a diameter of
   encoded by the compression encoder 12 and then recorded                  about 64 mm, a DVD (Digital Versatile Disc: a trademark) or
   and stored in the HDD 10 is read out from the HDD 10 and                 a digital video tape. A PC card mounted on the PC-card slot 31
   supplied to a compression decoder 21 by way of the bus 40.               servesas one of a variety of peripheral extensions such as an
   The compression decoder 21 decodes and decompressesthe                   external memory device, another media drive, a modem, a
   compressed musical data read out from the HDD 10. The                    terminal adaptor and a capture board.
   decoded and decompressedmusical data is then supplied to a                  An interface 34 allows musical data to be exchanged
   D/A converter 22 before being supplied to a terminal 24 by               between the music server 50 and another compatible record-
   way of an ampli■er 23. The data is then supplied to the                  ing and playback apparatus. The other recording and play-
   speaker units 52L and 52R from the terminal 24 as music                  back apparatus can be the portable recording and playback
   obtained as a result of the playback operation. It should be             apparatus 70 shown in FIG. 1 or another music server 50.
   noted that, in the case of a stereo system which is not shown               The interface 34 is connected to the bus 40 by an interface
   in FIG. 2, there are 2 routes from the D/A converter 22 to the           driver 33. The other compatible recording and playback appa-
   terminal 24 by way of the ampli■er 23. Of course, 2 terminals            ratus includes an interface 35 as the counterpart of the inter-
   24 are provided in the stereo system.                               20   face 34. By electrically connecting the interface 34 to the
       The compression decoder 21 adopts a decoding algorithm               interface 35 by using a predetermined connection line 71, for
   serving asa counterpart of the encoding algorithm adopted in             example, the music server 50 is capable of transmitting musi-
   the compression encoder 12. The compression encoder 12                   cal data stored in the HDD 10 to the other recording and
   and the compression decoder 21 can also be implemented by                playback apparatus.
   software executed by the CPU 8 instead of hardware.                 25      FIG. 3 is a diagram showing a ■ow of a signal through a
       A liquid crystal display panel 26, which is abbreviated to an        seriesof processesfrom an operation to read out musical data
   LCD panel serving as the display unit 53, is connected to the            from the CD-ROM drive 9 to an operation to record the data
   bus 40 by an LCD driving circuit 25. The CPU 8 supplies a                into the HDD 10 in a simple and plain manner. The musical
   rendering control signal to the LCD driving circuit 25 by way            dataread out from the CD-ROM drive 9 is once stored into the
   of the bus 40. The LCD driving circuit 25 drives the LCD            30   DRAM 11, which is used as a buffer memory. The musical
   panel 26 in accordance with the rendering control signal                 data is then read out back from the DRAM 11 with a prede-
   received from the CPU 8 to make a predetermined display                  termined timing and supplied to the compression encoder 12
   appear on the display unit 53.                                           by way of the bus 40. As described above, the compression
       For example, an operation menu of the music server 50 is             encoder 12 compresses the musical data at a predetermined
   displayed on the LCD panel 26. As another example, a list of        35   compression speed corresponding to the playback speed of
   titles of compressed musical data recorded and stored in the             the CD-ROM drive 9. The musical data compressed and
   HDD 10 may also be displayed on the LCD panel 26. The list               encoded by the compression encoder 12 is again stored tem-
   of titles displayed on the LCD panel 26 is based on data stored          porarily into the DRAM 11, which is used asa buffer memory.
   in the HDD 10. This stored data is based on data obtained as             The musical data is then read out back from the DRAM 11
   a result of decoding additional information received from the       40   with a predetermined timing and supplied by way of the bus
   Internet server 60. In addition, a folder and a jacket image             40 to the HDD 10 to be stored into the hard disc of the HDD
   associated with selected playback compressed musical data                10. At that time, information on the CD 55 undergoing a
   may also be displayed on the LCD panel 26. The displayed                 playback operation in the CD-ROM drive 9 is transmitted to
   folder and the jacket image are based on additional informa-             the Internet server 60. In response to the information, the
   tion received from the Internet server 60.                          45   Internet server 60 transmits additional information for the CD
       The user operatesthe keyboard 2 or a pointing device of the          55, which is also recorded into the hard disc of the HDD 10.
   input operation unit 1 on the basis of a screendisplayed on the          The CPU 8 and other components control the additional infor-
   LCD panel 26. The CPU 8 controls processing to play back                 mation and the compressed musical data obtained as a result
   musical datarequestedby an operation carried out by the user             of compression of the musical data read out from the CD 55
   on the keyboard 2 or the pointing device of the input operation     50   as described above.
   unit 1. Control of an operation to delete selectedmusical data              FIG. 4 is a diagram showing a ■ow of a signal through a
   and an operation to copy or move selectedmusical data to an              seriesof processesfrom an operation to read out compressed
   external apparatus can also be based on a screendisplayed on             musical data from the HDD 10 to an operation to output data
   the LCD panel 26. For example, the input operation unit 1                completing playback processing to a terminal 24 in a simple
   may be implemented by a touch panel provided on the LCD             55   and plain manner. The compressedmusical dataread out from
   panel 26. In this case, by touching the touch panel in accor-            the HDD 10 is once stored into the DRAM 11, which is used
   dance with a screen displayed on the LCD panel 26, the user              asa buffer memory. The compressedmusical data is then read
   is capable of operating the music server 50. In this way, the            out back from the DRAM 11 with a predetermined timing and
   user is capable of administering and controlling musical data            supplied to the compression decoder 21 by way of the bus 40.
   stored or recorded in the HDD 10 by using the LCD panel 26          60   As described above,the compression decoder 21 decodesand
   as an interface.                                                         decompressesthe compressed musical data to reproduce the
       In the ■rst embodiment, a PC-card slot 31 and an                     musical data, supplying the musical data to a D/A converter
   IEEE1394 interface 28 are eachused as an interface between               22. The D/A converter 22 converts the musical data into an
   the music server 50 and an external general information appa-            analog audio signal, which is ampli■ed by an ampli■er 23 and
   ratus. The IEEE1394 interface 28 is connected to the bus 40         65   output to the terminal 24 as a playback output. If a speakeris
   by an IEEE 1394 driver 29. On the other hand, the PC-card slot           connected to the terminal 24, the user is capable of enjoying
   31 is connected to the bus 40 by a PC-card driver 30.                    music played back by the speaker.At that time, additional
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 22 of 31 Page ID #:120


                                                        US 9,380,112 B2
                                13                                                                     14
   information read out along with the compressedmusical data             face units as an infrared ray signal, musical data can be
   from the HDD 10 is decoded by the CPU 8 and other com-                 exchanged between the music server 50 and the portable
   ponents to be displayed on the display unit 53 as a musical            recording andplayback apparatus 70 asan infrared ray signal.
   name and the like.                                                        The musical data supplied by the music server 50 to the
      FIG. 5 is a block diagram showing a typical con■guration            portable recording and playback apparatus 70 is transferred
   of the portable recording and playback apparatus 70. As                from an interface driver 101 by way of the bus 130 to an HDD
   shown in the ■gure, the portable recording and playback                106, which servesasa musical-data recording medium in the
   apparatus 70 generally has a con■guration similar to that of           portable recording and playback apparatus 70 to be recorded
   the music server 50 shown in FIG. 2. Normally, the portable            into a hard disc in the HDD 106.
   recording and playback apparatus70 is carried by the user and             It should be noted that the musical-data recording medium
   used as standalone equipment by disconnecting the interface            in the portable recording and playback apparatus 70 is not
   35 of the portable recording and playback apparatus 70 from            limited to the HDD 106. For example, a ■ash memory can
   the interface 34 employed in the music server 50.                      also be used.As a matter of fact, for example, another record-
      In the ■rstplace, the portable recording and playback appa-         ing medium such as a magneto-optical disc can be employed
   ratus 70 comprises a RAM 103, a ROM 104, and a CPU 105,                as the musical-data recording medium in the portable record-
   which are connected to eachother by a local bus as is the case         ing and playback apparatus 70 provided that the recording
   with an ordinary personal computer of course, a ■ashmemory             medium is capable of keeping up with the speedto play back
   can also be provided like the con■guration of the music server         the musical data. If a recoding medium with a storage capac-
   50 described above. The CPU 105 is also connected to a bus             ity of, say,200 Mbyte is employed asthe musical-data record-
   130. The CPU 105 functions as a controller controlling all        20   ing medium in the portable recording and playback apparatus
   operations of the portable recording and playback apparatus            70, the recording medium will be capableof recording tens of
   70.                                                                    pieces of music. The hard disc of the HDD 106 employed in
      The ROM 104 is used for storing in advance a program for            the portable recording and playback apparatus 70 is used for
   controlling the operation of the music apparatus 70. The               storing musical data and additional information associated
   program is executed to perform processing corresponding to        25   with the musical data, which are received from the music
   an operation carried out on an input operation unit 102 to be          server 50.
   described later.A task area and a data area,which are required            In this example, musical data received from the music
   in the execution of the program, are securedtemporarily in the         server 50 and recorded into the HDD 106 is compressed
   RAM 103.                                                               musical data already completing a compression/encoding
      The input operation unit 102 comprises typically a plural-     30   process in the music server 50. It should be noted, however,
   ity of push-type and rotary-type key operation keys and                that the portable recording and playback apparatus 70 is not
   switches each actuated by an operation of any of these key             limited to this embodiment. That is to say, musical data not
   operation keys. As an alternative, the input operation unit 102        completing a compression/encoding process can also be
   may also be implemented by a rotary-push-type key known as             recorded into the hard disc of the HDD 106. For example,
   a jog dial or a touch panel on the LCD. Of course, the input      35   musical data read out from the CD 55 mounted on the CD-
   operation unit 102 may adopt a mechanical switch mecha-                ROM drive 9 employed in the music server 50 can be supplied
   nism, which reacts to a press operation. A signal representing         to the portable recording andplayback apparatus70 by way of
   an operation carried out on the input operation unit 102 is            an interface driver 101. It is worth noting, however, that when
   supplied to the CPU 105 by way ofthe bus 130. The CPU 105              musical data is supplied to the portable recording and play-
   generates a control signal for controlling the operation of the   40   back apparatus 70 directly, the number of pieces of musical
   portable recording and playback apparatus 70 on the basis of           data that can be recorded is limited considerably.
   the signal received from the input operation unit 102. The                As pre-processing prior to an operation to record musical
   signal is generatedby the input operation unit 102 to represent        data into the hard disc of the HDD 106, the musical data
   an operation carried out on an operation key of the input              supplied thereto is temporarily stored into an audio DRAM
   operation unit 102. The operation of the portable recording       45   107 connected to the bus 130. The musical data is then read
   and playback apparatus 70 is switched and controlled in                back from the DRAM 107 and supplied to a compression
   accordancewith the control signal generatedby the CPU 105.             encoder 108 through the bus 130. The compression encoder
      Musical dataread out from the HDD 10 of the music server            108 carries out a compression-encoding processon the musi-
   50 to be transferred to the portable recording and playback            cal data by adoption of an encoding algorithm equivalent to
   apparatus 70 in response to a request is transmitted or sup-      50   the encoding algorithm adopted by the compression encoder
   plied to the portable recording and playback apparatus 70 by           12 employed in the music server 50. The compressedmusical
   way of the interface 35, the connection line connecting the            data completing the compression-encoding process in the
   interface 35 to the interface 34 and the interface 34. At the          compression encoder 108 is again supplied to the DRAM 107
   same time, additional information associatedwith the musi-             to be stored temporarily therein once more. Finally, the com-
   cal data requested to be transferred is transmitted to the por-   55   pressed musical data is read out from the DRAM 107 and
   table recording and playback apparatus 70 along with the               recorded into the hard disc of the HDD 106.
   musical data. If the music server 50 is provided with a mount-            As described above, a request can be made to move com-
   ing unit matching another mounting unit employed in the                pressed musical data stored in the HDD 10 employed in the
   portable recording and playback apparatus 70, the interface            music server 50 to the portable recording and playback appa-
   35 can be directly connected to the interface 34 so that data     60   ratus 70. After the compressedmusical data is transmitted or
   can be exchanged between the music server 50 and the por-              transferred to the portable recording and playback apparatus
   table recording and playback apparatus 70. As an alternative,          70 at such a request, the compressedmusical data in the HDD
   the music server 50 may be provided with an interface unit             10 remains as data that can not be read out and played back
   matching another interface unit employed in the portable               from the HDD 10. However, the compressed musical data
   recording and playback apparatus 70. If the interface units       65   moved to the portable recording and playback apparatus 70
   conform to typically an IrDA (Infrared Data Association)               can be returned back to the recording medium serving as a
   system, which allows data to be exchangedbetween the inter-            move source, that is, the HDD 10 employed in the music
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 23 of 31 Page ID #:121


                                                       US 9,380,112 B2
                                15                                                                     16
   server 50. The compressedmusical data returned back to the            ing an operation input to the portable recording and playback
   move sourcecan be playedback by the music server 50. When             apparatus 70. In this way, the user is capable of administering
   the compressed musical data is returned back to the music             compressed musical data stored in the HDD 106 as well as
   server 50, the compressed musical data is deleted from the            controlling processing such as operations to play back com-
   hard disc of the HDD 106 employed in the portable recording           pressed musical data stored in the HDD 106 and recording
   and playback apparatus 70, which servesas a move destina-             compressedmusical datainto the HDD 106 by using the LCD
   tion. That is to say, the compressed musical data returned            panel 120 as an interface.
   back to the music server 50 is erased from a recording                    It should be noted that the portable recording and playback
   medium of the move destination.                                       apparatus70 is driven by a battery, which is not shown in FIG.
      In this embodiment, an audio signal supplied by a micro-           5. That is why the portable recording and playback apparatus
   phone connected to a terminal 109 by way of an ampli■er 110           70 is provided with a power supply unit employing an ordi-
   or an audio signal input from a line input terminal 111 is            nary secondary battery or a dry battery as a power supplying
   supplied to the compression encoder 108 by way of an A/D              source, and is provided with an electrical charging unit. With
   converter 112. The audio signal output by the A/ D converter          the mounting unit of the portable recording and playback
   112, and compressed and encoded by the compression                    apparatus 70 connected directly to the mounting unit of the
   encoder 108 can be recorded in the HDD 106. In addition, an           music server 50 or with the connection lines, the electrical
   optical digital signal from an optical digital input terminal         charging unit electrically charges the secondary battery
   113 is also supplied to the compression encoder 108 by way            employed in the portable recording and playback apparatus
   of an IEC-958 (International Electrotechnical Commission              70 with electrical power received from the music server 50
   958) encoder 114. The optical digital signal, which is also an   20   during a transfer of musical data from the music server 50 to
   audio signal, is compressedand encoded by the compression             the portable recording and playback apparatus 70. It is need-
   encoder 108. The compressed and encoded audio signal can              less to say that the secondarybattery employed in the portable
   be recorded onto the hard disc of the HDD 106. If the portable        recording and playback apparatus 70 can also be electrically
   recording and playback apparatus 70 is a portable playback-           charged by an external electrical charging unit. It should be
   only apparatus only for playing back musical data, recording     25   noted that, as the power supply to serve as a power supplying
   components such as the A/D converter 112 and the compres-             source of the portable recording and playback apparatus 70,
   sion encoder 108 can all be eliminated.                               only one of the dry cell and the rechargeable secondary bat-
      In a playback operation, the compressedmusical is read out         tery can also be used or provided.
   from the HDD 106 and supplied to a compression decoder                    FIG. 6 is a diagram showing another typical con■guration
   115 by way of the bus 130. The compression decoder 115           30   of the portable recording and playback apparatus70. It should
   decodesand decompressesthe compressedmusical data read                be noted that, in the con■guration shown in FIG. 6, members
   out from the HDD 106. The decodedand decompressedmusi-                identical with those employed in the con■guration shown in
   cal data is then supplied to a D/A converter 116 before being         FIG. 5 are denoted by the same reference numerals as the
   supplied to a terminal 118 by way of an ampli■er 117. By              latter and detailed explanation of such members is not
   mounting a headphone 72 on the terminal 118, the user is         35   repeated. The portable recording and playback apparatus 70
   capable of enjoying the reproduced music. It should be noted          shown in FIG. 6 is different from the con■guration shown in
   that, in the caseof a stereo system which is not shown in FIG.        FIG. 5 in that, in the caseof the former, a switch circuit 200 is
   5, there are provided 2 routes from the D/A converter 116 to          provided between the HDD (or the ■ashmemory) 106a and
   the terminal 118 by way of the ampli■er 117 for L and R               the bus 130. One of selectterminals 200a of the switch circuit
   channels respectively. Of course, 2 terminals 118 are pro-       40   200 is connected to the bus 130 while another select terminal
   vided in the stereo system for the L and R channels respec-           200!) is connected to the interface 35. The switch circuit 200
   tively.                                                               isolates the HDD 10611from the bus 130.
      An LCD panel 120 is connected to the bus 130 by an LCD                 When compressedmusical data is received from the music
   driving circuit 119. The CPU 105 supplies a rendering control         server 50, the switch circuit 200 is set at the select terminal
   signal to the LCD driving circuit 119 by way of the bus 130.     45   200b, that is, the select terminal 200!) is selected. With the
   The LCD driving circuit 119 drives the LCD panel 120 in               select terminal 200!) selected,the HDD 10611is directly con-
   accordance with the rendering control signal received from            nected to the bus 40 employed in the music server 50 by the
   the CPU 105 to make a predetermined display appear on the             interface 35 and the interface 34. In this connection, the HDD
   LCD panel 120. For example, an operation menu of the por-             106a appearsto the CPU 8 employed in the music server 50 as
   table recording and playback apparatus 70 is displayed on the    50   if the HDD 10611were a local recording medium in the music
   LCD panel 120. As another example, a list of titles of com-           server 50. Thus, the CPU 8 employed in the music server 50
   pressed musical data recorded and stored in the HDD 106               is capable of controlling the HDD 106a directly. As a result,
   may also be displayed on the LCD panel 120. In addition, a            compressed musical data can be moved and transferred
   folder and a jacket image associated with selected playback           between the music server 50 and the portable recording and
   compressed musical data may also be displayed on the LCD         55   playback apparatus70 with easeunder the control of the CPU
   panel 120. The displayed folder and the jacket image are              8.
   based on additional information stored in the HDD 106.                    Next, the operation of the information communication hav-
      The user operates a pointing device of the input operation         ing the con■guration described above is explained. First of
   unit 102 on the basis of a screen displayed on the LCD panel          all, functions executedby the music server 50 asa standalone
   120. Control of an operation to select a piece of compressed     60   apparatus are described. FIG. 7 shows a ■owchart represent-
   musical data among those stored in the HDD 106 and an                 ing typical processing carried out by the music server 50 to
   operation to delete selected musical data, or copy or move            record musical data read out from the CD 55 mounted on the
   selected musical data to another apparatus can also be based          CD-ROM drive 9 onto a hard disc of the HDD 10.
   on a screendisplayed on the LCD panel 120. For example, the               As shown in the ■gure,the ■owchartbegins with a step 810
   input operation unit 102 may include a touch panel. In this      65   at which the music server 50 enters a state of waiting for a
   case,by touching the touch panel in accordancewith a screen           request to be made to record musical data read out from the
   displayed on the LCD panel 120, the user is capable of enter-         CD 55 mounted on the CD-ROM drive 9 onto a hard disc of
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 24 of 31 Page ID #:122


                                                          US 9,380,112 B2
                                  17                                                                       18
   the HDD 10. As the user makes such a request by, for                      and the Internet server 60. If a connection has been estab-
   example, operating the input operation unit I, the ■ow of the             lished to allow communications, the ■ow of the process goes
   processing goes on to a step 811 to form a judgment as to                 on to a step 822.
   whether the user made a request for high-speed recording or                  At the step 822, the TOC information of the CD 55
   one-time-speed recording. Typically, when the user makes                  mounted on the CD-ROM drive 9 of the music server 50 with
   such a request at the step 810, the user also speci■esa record-           the user ID corresponding to the music server 50 is output to
   ing technique. To be more speci■c, the user also speci■es                 the Internet server 60. The CD 55 is a CD, from which data is
   whether the request is a request for high-speed recording or              to be transferred from the HDD 10 of the music server 50 and
   one-time-speed recording. The one-time-speed recording is                 to be recorded onto the hard disc of the HDD 10. The music
   an operation to read out musical data from the CD 55 and to               server 50 also transmits high-speed-recording information
   record the data into the hard disc of the HDD 10 at a standard            indicating that high-speed recording is to be carried out to the
   speedprescribed for the CD 55. On the other hand, the high-               Internet server 60 along with the TOC information.
   speedrecording is an operation to read out musical data from                 On the other hand, the ■owchart shown in FIG. 8B begins
   the CD 55 and to record the data into the hard disc of the HDD            with a step S30 at which the Internet server 60 enters a state of
   10 at a speed at least twice the standard speedprescribed for             waiting for the user ID, the high-speed-recording information
   the CD 55.                                                                and the TOC information to arrive from the music server 50.
       If the outcome of the judgment formed at the step 811                 As the Internet server 60 receives the user ID, the high-speed-
    indicates that the high-speed recording was speci■ed, the                recording information and the TOC information, the ■ow of
    ■ow of the processing goes on to a step 812 at which a              20   the process goes on to a step S31 at which the Internet server
    charging system of the Internet server 60 or the music server            60 searchesthe databasethereof for information indicated by
    50 is activated. The processing carried out by the charging              the TOC information. The information indicated by the TOC
    system of the Internet server 60 or the music server 50 will be          information may also be acquired from an external database.
    described in detail later.At any rate, a charging process for the        The information indicated by the TOC information is used for
   music server 50 is carried out and, if the requestedhigh-speed       25   identifying the CD 55.
   recording of musical data from the Internet server 60 or other               At the next step S32, a charging process is carried out. To
    sources is permitted, the ■ow of the processing goes on to a             put it in detail, a recording fee is computed from information
                                                                             such as the number of pieces of music to undergo the high-
    step 813 at which a high-speed compression process is acti-
   vated in the compression encoder 12. The ■ow of the process-              speed recording. The fee can then be drawn from a bank
    ing then goes on to a step SIS.
                                                                        30   account speci■ed by the user using the user’s credit-card
                                                                             number corresponding to the user ID cataloged in advance.
       If the outcome of the judgment formed at the step 811
                                                                             The fee charging method is not limited to such a technique.
    indicates that the one-time-speed recording was speci■ed,on
                                                                             Another technique to charge a recording fee to the user, the
   the other hand, the ■owof the processing goeson to a step 814
                                                                             charging process is performed on the music server 50 side, is
    at which a low-speed compression process is activated in the        35   conceivable. For example, the music server 50 may be pro-
    compression encoder 12. The ■owof the processing then goes               vided with a function to read a prepaid card. In this case, the
    on to the step SIS.                                                      computed recording fee is transmitted to the music server 50,
       At the step SIS, the CD-ROM drive 9 is driven at a prede-             which draws the fee from the prepaid card. The recording fee
   termined speedand musical data is read out from the CD 55
                                                                             may also be changed in dependent on contents of the CD 55
   mounted on the CD-ROM drive 9 in accordance with control             40   under the control of the Internet server 60, which can be
    executed by the CPU 8. The musical data read out from the                identi■ed from the TOC information. It is also possible to
    CD 55 is subjected to a compression-encoding process in the              prohibit an operation to record musical dataread out from the
    compression encoder 12 before being transferred to the HDD               CD 55 onto the hard disc of the HDD 10.
    10 to be recorded on a hard disc thereof.                                   At the next step S33, the charging information is transmit-
       If the transfer of the musical data read out from the CD 55      45   ted to the music server 50. Then, the charging process con-
   to the HDD 10 is found completed at a step 816, the ■ow of                tinues to a step 823 of the ■owchart shown in FIG. 8A at
   the processing goeson to a step 817 at which a transfer of data           which the music server 50 checks the substanceof the charg-
    from the CD-ROM drive 9 to the HDD 10 is inhibited. At the               ing information received from the Internet server 60. In the
   next step SIS, the compression processing at the compression              mean time, at a step S34 of the ■owchart shown in FIG. 8B,
    encoder 12 is halted.                                               50   the Internet server 60 veri■es whether or not the charging
       FIGS. 8A and 8B show a ■owchart representing typical                  information was received by the music server 50 as follows.
    charging processes of the charging system carried out at the             Typically, after the music server 50 con■rmsthat the charging
    step 812 of the ■owchart shown in FIG. 7. The charging                   information received from the Internet server 60 was cor-
   process is carried out when data is communicated between                  rectly received with no errors, the music server 50 transmits
   the music server 50 and the Internet server 60. FIG. 8A shows        55   data indicating the con■rmation to the Internet server 60.
    a ■owchart representing a partial charging process of the                   If the music server 50 con■rms reception of the charging
    charging system for the music server 50 and FIG. 8B shows a              information at the step S3 of the ■owchart shown in FIG. 8A,
    ■owchartrepresenting a partial charging process of the charg-            the ■ow of the process goes on to a step 824 at which the
    ing system for the Internet server 60.                                   charging information and other data are displayed on the
       As shown in FIG. 8A, the ■owchart begins with a step 820         60   display unit 53. At the next step 825, musical data is read out
   when the charging process is started.At this step, communi-               by the CD-ROM driver 9 from the CD 55 at a high speedand
    cation is established by adopting a predetermined protocol               then subjected to a compression process in the compression
   between the music server 50 and the Internet server 60. The               encoder 12 also at a high compression speed.The compressed
    ■ow of the process then goes on to a step 821 to form a                  musical data output by the compression encoder 12 is then
   judgment as to whether a connection has been established             65   supplied to the HDD 10 to be stored onto the hard disc of the
   between the music server 50 and the Internet server 60 and                HDD 10. The step 825 corresponds to the step SIS of the
    communications are possible between the music server 50                  ■owchart shown in FIG. 7.
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 25 of 31 Page ID #:123


                                                        US 9,380,112 B2
                                19                                                                      20
      By the way, in this embodiment, a coordinated operation             recording and playback apparatus 70 was made, the ■ow of
   between the music server 50 and the portable recording and             the processing goes on to a step S42 at which typically the
   playback apparatus 70 is possible. When musical data is                 CPU 8 employed in the music server 50 examines the ■le size
   moved from the music server 50 to the portable recording and            of the compressed musical data to be moved, that is, the
   playback apparatus 70, for example, a coordinated operation             amount of data.At the next step S43, the CPU 105 employed
   is carried out between two devices. FIG. 9 shows a ■owchart             in the portable recording and playback apparatus 70 which
   representing this move operation.                                       can communicate with the CPU 8 examines the size of a free
      As shown in the ■gure,the ■owchartbegins with a step S40             area in the HDD 106 and, typically, the CPU 8 employed in
   to form a judgment with the CPU 8 as to whether or not the             the music server 50 compares the size of the free size with the
   music server 50 and the portable recording and playback                 ■le size of the compressed musical data to be moved exam-
   apparatus 70 are connected to each other by the interfaces 34           ined at the step S42. The CPU 8 forms a judgment as to
   and 35. The connection between the music server 50 and the             whether or not the compressedmusical data to be moved can
   portable recording and playback apparatus 70 can be detected           be recorded into the free area in the HDD 106 at the step 43.
   by, for example, CPU 8 exchanging a predetermined signal                The formation of the judgment is based on the result of the
   between the interfaces 34 and 35. In addition to an exchange            comparison carried out at the step S43. If the outcome of the
   of a signal between the interfaces 34 and 35 by the CPU 8, a           judgment indicates that the compressed musical data to be
   switch mechanism is provided on the junction between the               moved can be recorded into the free area in the HDD 106, the
   music server 50 and the portable recording and playback                 ■ow of the processing goes on to a step S45 at which the
   apparatus 70 to serve as a mechanical detection mechanism               operation to move the compressed musical from the music
   for CPU 8 detecting connection between the music server 50        20    server 50 to the portable recording and playback apparatus 70
   and the portable recording and playback apparatus 70.                   is started.
      If the connection between the music server 50 and the                   If the outcome of the judgment formed with the CPU 8 at
   portable recording and playback apparatus70 is veri■ed at the          the step S43 indicates that the size of the free area in the HDD
   step S40, the ■ow of the processing goes on to a step S41 to            106 employed by the portable recording and playback appa-
   form a judgment with the CPU 8 as to whether or not there is      25   ratus 70 is not suf■cient, on the other hand, the ■ow of the
   a request for an operation to move musical data stored or              processing goeson to a step S44.At the step S44,the CPU 105
   recorded in the HDD 10 to the portable recording and play-              employed in the apparatus 70 deletes some compressedmusi-
   back apparatus 70. Typically, a list of pieces of information           cal data already recorded in the HDD 106 automatically or in
   such as mainly titles of pieces of musical data stored in the           accordancewith a procedure or a technique described later so
   HDD 10 is displayed on the display unit 53. The user is           30   that the compressedmusical data to be moved can be recorded
   allowed to make a request for an operation to move musical              into the HDD 106. The ■ow of the processing then goes on to
   data stored or recorded in the HDD 10 to the portable record-          the step S45.
   ing and playback apparatus 70 by specifying the title of a                 At the step S44, compressed musical data is deleted from
   speci■cpiece of musical data among those on the list appear-           the HDD 106 automatically under control executed by the
   ing on the display unit 53. A title can be speci■edby the user    35    CPU 105 on the basis of a predetermined parameter of com-
   by, for example, operating a pointing device on the input              pressed musical data already recorded in the HDD 106. For
   operation unit 1. The request for an operation to move the              example, in the portable recording and playback apparatus
   speci■cmusical data stored or recorded in the HDD 10 to the             70, the number of playback-operation executions is counted
   portable recording and playback apparatus 70 is then entered            for each piece of compressed musical data recorded in the
   by the user via the input operation unit 1.                       40    HDD 106. Pieces of compressed musical data may then be
      There are conceivable techniques of entering a request for           deleted from the HDD 106 starting with one having a smallest
   an operation to move compressed musical data stored or                 number of playback-operation executions. Pieces of com-
   recorded in the HDD 10 to the portable recording and play-             pressedmusical data may also be deleted from the HDD 106
   back apparatus 70 via the input operation unit 1. In accor-             starting with that having a least recent recording date where a
   dance with one of the techniques, a button for making a           45   recording date is a date on which a piece of compressed
   request for an operation to move compressed musical data               musical data is recorded into the HDD 106.
   stored or recorded in the HDD 10 to the portable recording                 When pieces of compressedmusical data are deleted from
   and playback apparatus 70 is displayed on the display unit 53,         the HDD 106 automatically at the step S44, it is quite within
   and the user speci■esthis button by using the pointing device          the bounds of possibility that a piece of compressed musical
   of the input operation unit 1. In accordance with another         50    data of importance to the user is erasedfrom the HDD 106. In
   technique, an icon is displayed on the display unit 53 for each         order to prevent a piece of compressedmusical dataof impor-
   piece of compressedmusical data and the user moves the icon            tance to the user from being erased, a warning message is
   of a piece of compressedmusical data to be transferred to an            displayed on the display unit 53 employed in the music server
   icon of the move destination, the portable recording and play-          50 or the LCD panel 120 of the portable recording and play-
   back apparatus 70, also displayed on the display unit 53 in the   55   back apparatus 70. The warning messagemay notify the user
   so-called drag and drop operation. In this case,the destination        that an operation to delete a piece of compressedmusical data
   of the move operation is the portable recording and playback            automatically from the HDD 106 will be carried out or may be
   apparatus 70. Of course, a request for an operation to move             a list of pieces of compressed musical data to be deleted. In
   compressedmusical data stored or recorded in the HDD 10 to             this case,a piece of compressedmusical data will be deleted
   the portable recording and playback apparatus 70 can also be      60    only if the deletion is approved by the user. As another alter-
   made by operating an operation switch provided on the input            native, the user itself selects a piece of compressed musical
   operation unit 1. CPU 8 makes the judgment by detecting the             data from those on a list displayed on the display unit 53
   input operation mentioned above whether or not the request              employed in the music server 50 or the LCD panel 120 of the
   for movement is made.                                                  portable recording and playback apparatus 70.
      If the outcome of the judgment formed at the step S41          65       When the ■ow of the processing departs from the step S43
   indicates that a request for an operation to move compressed            or S44, a piece of compressedmusical data to be moved from
   musical data stored or recorded in the HDD 10 to the portable          the HDD 10 employed in the music server 50 to the HDD 106
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 26 of 31 Page ID #:124


                                                        US 9,380,112 B2
                                21                                                                       22
   can be recorded into the HDD 106. At the next step S45, the               In the embodiment described above, compressed musical
   transmission or the transfer of the compressed musical data            data is moved from the music server 50 to the portable record-
   from the music server 50 to the portable recording and play-           ing and playback apparatus 70. It is worth noting, however,
   back apparatus 70 is started. That is to say, the compressed           that compressedmusical data can also be moved in the oppo-
   musical data read out from the HDD 10 is supplied to the               site direction by carrying out processing similar to the pro-
   portable recording and playback apparatus 70 by way of the             cessing representedby the ■owchart shown in FIG. 9. That is
   bus 40 and the interface 34. In the portable recording and             to say, compressedmusical data recorded in the HDD 106 of
   playback apparatus 70, the compressedmusical datareceived              the portable recording and playback apparatus 70 can be
                                                                          moved to the HDD 10 employed in the music server 50.
   from the music server 50 through the interface 34 is recorded
                                                                             When a piece of compressedmusical data moved from the
   into the HDD 106 by way of the interface 35.
                                                                          music server 50 to the portable recording and playback appa-
       The compressed musical data transferred to the portable
                                                                          ratus 70 is moved back from the portable recording and play-
   recording and playback apparatus 70 remains also in the
                                                                          back apparatus 70 to the music server 50, the playback inhibit
   HDD 10 employed in the music server 50 as it was before the            ■ag of the piece of compressed musical data in the HDD 10
   transfer. In this embodiment, however, an operation to play            employed in the music server 50 is reset. By resetting the
   back compressedmusical data remaining in the HDD 10 but                playback inhibit ■ag,the piece of compressed musical data,
   already transferred or moved to the portable recording and             which was the source of the original move, can again be
   playback apparatus 70 is prohibited at the step S46. Typically,        played back in the music server 50. The compressedmusical
   a playback inhibit ■agis set upon completion of the transfer           data, which was present in the HDD 106 employed in the
   of the compressedmusical data to the portable recording and       20   apparatus70 but moved back to the music server 50, is deleted
   playback apparatus 70 to indicate that an operation to play            from the HDD 106. As an alternative, instead of deleting the
   back the compressed musical data from the HDD 10 is pro-               compressed musical data itself, the portable recording and
   hibited. That is to say, the playback inhibit ■ag prevents the         playback apparatus 70 may also delete management informa-
   CPU 8 employed in the music server 50 from playing back the            tion of the compressed musical data from a management
   compressed musical data remaining in the HDD 10 but               25   table.
   already transferred or moved to the portable recording and                With this embodiment, the user is capable of creating a list
   playback apparatus 70. The playback inhibit ■ag also indi-             of programs. A list of programs is a list of pieces of music
   cates that the compressed musical data recorded in the HDD             properly selected from those recorded in the HDD 10
   10 has virtually migrated from the music server 50 to the              employed in the music server 50. The music server 50 dis-
   portable recording and playback apparatus 70. Thus, even if a     30   plays an edit screenon the display unit 53. The edit screen is
   plurality of same pieces of compressed musical data exist in           used for creating and editing a list of programs. That is to say,
   both the music server 50 and the portable recording and                the user is capable of editing an existing list of programs and
   playback apparatus 70, only one of them can be played back.            creating a new list of programs by using the edit screen. The
   As a result, an operation to illegally copy musical data is            user is capable of controlling pieces of musical datarecorded
   prohibited.                                                       35   in the HDD 10 of the music server 50 by using a list of
       The ■ow of the processing then goes on to a step S47 to            programs. A list of programs created in this way is stored in
   form a judgment as to whether or not a request to move a next          predetermined memory means such as the HDD 10. The
   piece of musical data to the portable recording and playback           music server 50 may have a plurality of program lists.
   apparatus 70 is made. If a request to move a next piece of                The user is capable of selecting a plurality of favorite
   musical data to the portable recording and playback apparatus     40   pieces of musical data recorded in the HDD 10 of the music
   70 is made, the ■ow of the processing goes back to the step            server 50 as a collection on a list of programs and playing
   S42. If no request to move a next piece of musical data to the         back the favorite pieces of musical data for enjoyment like a
   portable recording and playback apparatus 70 is made, on the           CD album. In addition, a plurality of pieces of musical data
   other hand, the processing to move a series of pieces of               put on a list of programs can be moved from the music server
   musical data is completed.                                        45   50 to the portable recording and playback apparatus 70 in a
       As described above, at the steps S42 to S46 of the ■owchart        batch operation.
   shown in FIG. 9, only one of a plurality of pieces of com-                The present invention also provides dedicated edit means
   pressedmusical data stored in the HDD 10 is moved from the             for editing a list of programs usedwhen moving a plurality of
   music server 50 to the portable recording and playback appa-           pieces of musical data in a batch operation. The following
   ratus 70. It should be noted, however, that the way to move       50   description explains a list of programs for use in a batch
   compressed musical data is not limited to what is described            operation to move musical data and processing to create and
   above. For example, a plurality of pieces of compressedmusi-           edit such a list of programs.
   cal data stored in the HDD 10 can also be moved from the                  It should be noted that, in the following description, a list of
   music server 50 to the portable recording and playback appa-           pieces of musical data stored in the HDD 10 of the music
   ratus 70 simultaneously at the sametime in a batch operation.     55   server 50 is referred to as a stock list, and a list of pieces of
       In the embodiment described above, the compressedmusi-             musical data to be transferred from the music server 50 to the
   cal data physically left in the HDD 10 of the music server 50          portable recording and playback apparatus 70 is known as a
   serving asthe move source but virtually moved to the portable          transfer list. The stock list and the transfer list are each a kind
   recording and playback apparatus 70 is merely put in a play-           of program list described above.
   back inhibit status at the step S46. It should be noted, how-     60      FIG. 10 is a diagram showing a typical edit screen for
   ever, that, the way to handle compressedmusical data moved             editing a transfer list. On the edit screen, a transfer list and a
   to the portable recording and playback apparatus 70 is not             stock list are displayed as examples. To be more speci■c, a
   limited to what is described above. For example, the com-              transfer-list edit screen 310 appearson the display unit 53 as
   pressed musical data moved to the portable recording and               shown in FIG. 10. The edit screen 310 includes list areas 300
   playback apparatus 70 can be deleted from the HDD 10. That        65   and 301, which are eachdisplayed asa window. In the list area
   is to say,the compressedmusical data itself can be physically          300, a stock list is displayed. The stock list is a list of pieces
   erasedfrom the HDD 10.                                                 of musical data stored in the music server 50. In the list area
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 27 of 31 Page ID #:125


                                                            US 9,380,112 B2
                                   23                                                                        24
   301, on the other hand, a transfer list to be edited is displayed.          employed in the music server 50. The area is used for storing
   The transfer list is a list of pieces of musical data to be moved           all program lists of the music server 50. A program ■le con-
   from the music server 50 to the portable recording and play-                ceptually has a structure shown in FIG. 12A. As shown in the
   back apparatus 70. What are actually put on the transfer and                ■gure, program lists in a program ■le are distinguished from
   stock lists are titles of musical data.                                     each other by assigning an ID to each of the program lists.
      Tri-angular buttons 302 and 303 oriented in directions                       On the other hand, the portable recording and playback
   opposite to each other are buttons for editing the transfer list            apparatus 70 also has a unique ID for distinguishing the
   displayed in the list area 301. To be more speci■c,the button               portable recording and playback apparatus 70 individually
   302 is used for adding a piece of musical data selected among               from others. In the embodiment shown in FIG. 5, for example,
   those on the stock list displayed in the list area 300 to the               this ID is stored in the ROM 104 in advance. Each program-
   transfer list appearing in the list area 301. On the other hand,            list ID in the program ■le stored in the music server 50 is
   the button 303 is used for deleting a piece of musical data                 typically associated with the ID of a portable recording and
   selected among those on the transfer list displayed in the list             playback apparatus 70 so that it is possible to create a list of
   area 301 from the transfer list.                                            programs applicable only to a speci■cportable recording and
      As described above, the music server 50 may have a plu-                  playback apparatus 70. In this case,the ID ofa program list is
   rality of program lists corresponding to the each part of the               the same as the ID assigned to the portable recording and
   apparatus 70. Thus, a plurality of transfer lists may exist. The            playback apparatus 70 associatedwith the program list.
   edit screen310 shown in FIG. 10 displays 3 transfer lists asan                  In the embodiment shown in FIG. 12, a program-list ID of
   example. In this case, tabs 304A, 304B and 304C are dis-                    300 is assigned to a list of programs associatedwith a certain
   played on the top of the list area 301 for the 3 transfer lists        20   portable recording and playback apparatus 70. With such ID
   respectively. In the list area 301, a transfer list of a selectedtab        assignment, pieces of musical data on the list of programs
   304A, 304B or 304C is displayed. It is nice to display an ID of             having the list ID of 300 can be moved only to the portable
   the apparatus 70 to be described later at a predetermined                   recording and playback apparatus 70 with the same apparatus
   position in the list area 301. It should be noted that such an ID           ID as the list ID.
   is not shown in the ■gure.                                             25       By the same token, by using another program-list ID such
      A variety of operations can be carried out on the input                  as an ID of 301, it is possible to de■ne a list of programs
   operation unit 1 shown in FIG. 2 for the edit screen 310. The               associatedwith a portable recording and playback apparatus
   display unit 53 will display information corresponding to an                70 having the same apparatus ID as the program-list ID. In
   operation carried out on the input operation unit 1 on the edit             this way, the music server 50 can be provided with a plurality
   screen 310. While looking at the edit screen 310 on the dis-           30   of program lists, which are each associated with a portable
   play unit 53, the user typically operates a variety of switches             recording and playback apparatus 70 and can be distin-
   such as dial-type and push-type operation keys provided in                  guished from each other by assigning an ID to each of the
   the input operation unit 1 to specify a location on the edit                program lists.
   screen 310 and to enter a command. Signals representing a                       In addition, an ID assignedto a list of programs can be used
   variety of operations carried out on the input operation unit 1        35   for identifying the type of the program list.
   are supplied to the CPU 8 by way of the bus 40.                                 In processing to edit a list of programs by using the screen
      As described above, the input operation unit 1 is directly               edit 310, the list of programs to be edited is indicated by
   provided on the server main body 51 shown in FIG. 2. It                     specifying an ID assigned to the list and the speci■edlist is
   should be noted, however, that the information communica-                   read out from the program ■le. The list of programs read out
   tion system is not limited to such a con■guration. For                 40   from the program ■le is stored in a predetermined area of
   example, an external operation unit 1' can be provided by                   typically the RAM 5 along with the program-list ID as shown
   connecting it to the server main body 51 by a wire as is the                in FIG. 12B. The CPU 8 controls an operation to display
   casewith an embodiment shown in FIG. 11. To put it in detail,               pieces of musical data on the list of programs stored in the
   the input operation unit 1' is connected to the bus 40 of the               RAM 5 in the list area 301 of the edit screen 310 as a transfer
   server main body 51 either directly or indirectly through a            45   list. The user then edits the transfer list displayed on the
   predetermined interface. The input operation unit 1' includes               screen edit 310. To be more speci■c, for example, the user
   a variety of operators for editing a transfer list displayed on             adds a piece of musical data to the transfer list or deletes one
   the edit screen 310 and a transfer button for making a request              from the list. The list of programs stored in the RAM 5 is
   for a transfer of pieces of musical data put on a transfer list             updated in accordance with results of the editing operation.
   from the music server 50 to the portable recording and play-           50       Then, musical data is transferred from the music server 50
   back apparatus 70.                                                          to the portable recording and playback apparatus 70 in accor-
      In addition, in the case of the embodiment shown in FIG.                 dancewith the edited list of programs. Thus, the work to edit
   11, the sever main body 51 has a mounting unit 311 for                      the list of programs to be referred to in transferring musical
   mounting the portable recording and playback apparatus 70.                  data can be done without regard to whether or not the portable
   On the mounting unit 311, an interface 34 is provided. By              55   recording and playback apparatus 70 hasbeen mounted on or
   mounting the portable recording and playback apparatus 70                   connected to the music server 50.
   on the mounting unit 311, the interface 35 employed in the                      FIG. 13 shows a ■owchart representing typical processing
   portable recording and playback apparatus 70 is electrically                to edit a transfer list and to transfer musical data cataloged on
   connected to the interface 34 so that communication can be                  the edited transfer list. As shown in the ■gure, the ■owchart
   established between the portable recording and playback                60   begins with a step 850 at which the work to edit the transfer
   apparatus 70 and the music server 50. Thereby, musical data                 list is started. Typically, the input operation unit 1' has a list
   can be transferred from the music server 50 to the portable                 edit button to be operated to request the music server 50 to
   recording and playback apparatus 70.                                        carry out work to edit a transfer list. When this list edit button
      FIGS. 12A and 12B are diagrams conceptually showing a                    is pressed by the user, the HDD 10 is searched for a list
   typical management method for controlling a list of pro-               65   management module.
   grams. Program lists are stored in a program ■le.A program                      Provided in a predetermined area at the beginning of the
   ■le is typically stored in a predetermined area of the HDD 10               program ■le, the list management module is used for record-
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 28 of 31 Page ID #:126


                                                           US 9,380,112 B2
                                  25                                                                         26
   ing information on program lists. The CPU 8 reads out the                   musical data by so-called drag and drop operation using the
   information from the list management module to acquire a                    mouse pointer between the list area 300 and the list area 301.
   predetermined addressof transfer list datain the HDD 10. The                   When the user ■nishesthe work to edit the transfer list, the
   transfer list stored at the acquired addressis then obtained by             ■ow of the processing goes on to a step SS6 to make a request
   the CPU 8. Subsequently, display data based on the transfer                 for a transfer of musical data cataloged on the transfer list
   list obtained by the CPU 8 is generated. The CPU 8 then                     from the music server 50 to the portable recording and play-
   supplies the display data to the LCD panel 26 employed in the               back apparatus 70. The input operation unit 1' includes typi-
   display unit 53 by way of the LCD driver 25 to be displayed                 cally a transfer button for requesting the music server 50 to
   on the LCD panel 26.                                                        transfer pieces of musical data put on a transfer list. The user




                                                                         ,_i
       In this way, the edit screen shown in FIG. 10 described            0    pressesthe transfer button to make a request for the transfer of
   above is displayed on the display unit 53 with the transfer list            the pieces of musical data put on the transfer list.
   put in a state of being editable. The ID of a portable recording               The ■ow of the processing then goes on to a step SS7 to
   and playback apparatus 70 serving as a recipient of musical                 form a judgment as to whether or not the portable recording
   data to be transferred is entered. Such an ID is entered by                 and playback apparatus 70 has been really mounted on the
   specifying a desired one of the tabs 304A to 304C of the edit               music server 50. If the portable recording and playback appa-
   screen 310 shown in FIG. 10. In an example described below,                 ratus 70 has not been mounted on the music server 50, the
   a list of programs with an ID of 300 is selected.                           ■ow of the processing goes on to a step SSS at which a
       At the next step 851, the program ■le stored in the HDD 10              warning is output to indicate that the portable recording and
   is searchedfor a list of programs with an ID of 300 by the CPU              playback apparatus 70 has not been mounted on the music
   8. The ■ow of the processing then goes on to a step 852 to            20    server 50. The ■ow of the processing then goes back to the
   form ajudgment asto whether or not the program ■leincludes                  step SS7to repeat the pieces of processing at the stepsSS7and
   such a list of programs. If the program ■le does not include                SSStill the portable recording and playback apparatus 70 is
   such a list of programs, the ■ow of the processing goes on to               mounted. As the outcome of the judgment formed at the step
   a step SS3 at which a new list of programs with an ID of 300                SS7con■rms that the portable recording and playback appa-
   is created in the program ■le stored in the HDD 10. After the         25    ratus 70 hasbeen mounted on the music server 50, the ■ow of
   new list of programs is created, the ■ow of the processing                  the processing goes on to a step SS9.
   goes on to a step SS4. If the program list includes such a list                It should be noted that there are a variety of conceivable
   of programs, on the other hand, the ■ow of the processing                   methods to form a judgment as to whether or not the portable
   goes on directly to the step SS4. In this embodiment, when                  recording and playback apparatus70 hasbeenreally mounted
   program ■le does not include such a list of programs, a new           30    on the music server 50. A typical method is explained below.
   list of programs is created in the program ■le stored in the                For example, the portable recording and playback apparatus
   HDD 10. However, it is also possible to adopt following                     70 is provided with a micro switch serving as hardware detec-
   construction such that if program list corresponding to the                 tion means for detecting the fact that the portable recording
   input ID of the apparatus 70 which can be transferred is                    and playback apparatus 70 is mounted on the music server 50.
   created in advance in the HDD 10 of the music server 50,              35    When the portable recording and playback apparatus 70 is
   when the program list is not included in the program ■le as                 mounted on the music server 50, the detection means detects
   described above, transfer of the data may be prohibited as the              the fact that the portable recording and playback apparatus 70
   CPU 8 makes a judgment that the transfer of the data to the                 is mounted on the music server 50, causing a predetermined
   apparatus 70 corresponding to the input ID is not permitted.                pin of the interface 35 employed in the portable recording and
       At the step SS4, the list of programs with an ID of 300 is        40    playback apparatus 70 such as the 3rd pin, for example, to be
   opened. To put it in more detail, the list of programs with an              set in an ‘H’ (high) state.
   ID of 300 is read out with CPU 8 from the program ■le stored                   A pin of the interface 34 employed in the music server 50
   in the HDD 10 as shown in FIG. 12. The list of programs read                serving as the counterpart of the predetermined pin of the
   out from the program ■le is stored into the RAM 5 to be read                interface 35 is connected to an interrupt pin of the CPU 8.
   out later by the CPU 8. After reading out the list of programs,       45    When the predetermined pin of the interface 35 is set in an ‘ H’
   the CPU 8 controls an operation to display the edit screen310               state, the CPU 8 is interrupted. The interrupt sets a predeter-
   shown in FIG. 10 on the display unit 53, allowing the user to               mined bit of a register employed in the CPU 8 in an ‘H’ state,
   edit the transfer list.                                                     too. At the step SS7, the CPU 8 detects the bit value of the
       Thus, in the list area 301 of the edit screen 310, the list of          register to form a judgment as to whether or not the portable
   programs opened at the step SS4 is displayed in the list area         50    recording and playback apparatus70 hasbeenreally mounted
   301. If the list of programs was newly created,that is, if the list         on the music server 50. An ‘H’ state of the register bit indi-
   of programs contains no data,the transfer list displayed in the             cates that the portable recording and playback apparatus 70
   list area 301 is empty. In the list area 300, on the other hand,            has been really mounted on the music server 50.
   a table of pieces of musical data stored in the HDD 10 is                      Refer back to the ■owchart shown in FIG. 13. If the out-
   displayed. As described earlier, this table is referred to as a       55    come of the judgment formed at the step SS7 indicates the
   stock list. It should be noted that, instead of displaying such a           portable recording and playback apparatus 70 hasbeen really
   stock list, it is also possible to display a list of only pieces of         mounted on the music server 50, the ■ow of the processing
   musical data, which are obtained asa result of an operation to              goes on to a step SS9.At the step SS9,the ID of the portable
   search all pieces of musical data stored in the HDD 10 for                  recording and playback apparatus 70 mounted on the music
   ones satisfying a predetermined condition.                            60    server 50 is checked to form a judgment as to whether or not
       As described above, the user appropriately operates the                 the ID matches the ID of 300 input at the step 850 or the ID
   buttons 302 and 303 to transfer musical data from the list area             corresponds to the list area 301. The ID checked at this step is
   300 to the list area 301 and vice versa. In this way, pieces of             typically read out by the CPU 8 employed in the music server
   musical data can be added to or deleted from the transfer list              50 from the ROM 104 of the portable recording and playback
   displayed in the list area 301. Or the user may select the            65    apparatus 70 through the interfaces 34 and 35.
   musical databy using the mouse pointer and the like and may                    If the ID of the portable recording and playback apparatus
   make a request for the addition or deletion of the pieces of                70 does not match the ID input at the step 850, the ■ow of the
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 29 of 31 Page ID #:127


                                                         US 9,380,112 B2
                                 27                                                                        28
   processing goes on to a step SSSto output a warning indicat-             data of the data in question of the HDD 106 is deleted and at
   ing that the ID of the portable recording and playback appa-             the sametime, the data itself is stored by releasing, with CPU
   ratus 70 does not match the ID input at the step 850. If the ID          8, the playback inhibit ■agof the data.
   of the portable recording and playback apparatus 70 matches                  It should be noted that, if there is a piece of musical data
   the ID input at the step 850, on the other hand, the ■ow of the          common to both the list in the portable recording and play-
   processing goes on to a step S60.                                        back apparatus 70 and the transfer list in the music server 50,
       At the step S60, musical data put on the transfer list edited        the transfer of the common piece of musical data can be
   at the step SSS is moved from the music server 50 to the                 omitted so that the time it takes to carry out the processing
   portable recording and playback apparatus 70. At that time,              becomes shorter.
   the transfer list showing the moved musical data can also be                 The CPU 8 of the music server 50 is capable of obtaining
   transferred from the music server 50 to the portable recording           the list in the portable recording and playback apparatus70 by
   and playback apparatus 70 along with the musical data.                   issuing an instruction to the CPU 105 employed in the por-
       As described above, a transfer list unique to each portable          table recording and playback apparatus 70 by way of the
   recording and playback apparatus 70 can be created.A trans-              interfaces 34 and 35 to request the portable recording and
   fer of musical data to the portable recording and playback               playback apparatus 70 to transmit the list. In accordancewith
   apparatus70 is based on the transfer list unique to the portable         this instruction, the CPU 105 creates a list of musical data
   recording and playback apparatus 70. A transfer list is kept in          stored in the HDD 106 and supplies the createdlist to the CPU
   the music server 50. It is not until detection of the mounting of        8 of the music server 50 by way of the interfaces 34 and 35.
   the portable recording and playback apparatus 70 on the                  Instead of comparison of the transfer list with the list in the
   music server 50 that musical data put on the transfer list is       20   portable recording and playback apparatus 70, a created
   transferred to the portable recording and playback apparatus             transfer list is savedby the music server 50 and, when a new
   70. Thus, a transfer list can be edited even if the portable             transfer list is created, the newly created transfer list is com-
   recording and playback apparatus 70 is not mounted on the                pared with the savedtransfer list.
   music server 50.                                                             As described above, the portable recording and playback
       Let us consider a case in which musical data moved previ-       25   apparatus 70 serves as a destination of a transfer of musical
   ously from the music server 50 is still stored in the HDD 106            data from the music server 50. It should be noted that the
   of the portable recording and playback apparatus 70. As                  transfer destination is not limited to the portable recording
   described above, in this embodiment, musical data moved                  and playback apparatus 70. For example, an optical disc or a
   from the music server 50 to the portable recording and play-             magneto-optical disc having a diameter of about 64 m can
   back apparatus 70 is put in status of being irreproducible in       30   also be used as a transfer destination. Typically, the music
   the music server 50 till the musical data is returned from the           server 50 is provided with a drive unit capable of recording
   portable recording and playback apparatus 70 back to the                 and/or playing back data into and/or from an optical disc or a
   music server 50.                                                         magneto-optical disc with a diameter of about 64 mm, which
       Assume that musical data stored in the HDD 106 of the                serves as a transfer destination. Pieces of musical data to be
   portable recording and playback apparatus 70 is overwritten         35   transferred to the optical disc or the magneto-optical disc with
   by musical data newly received from the music server 50, or              a diameter of about 64 m can be selectedin advance even if
   musical datapreviously stored in the HDD 106 of the portable             the optical disc or the magneto-optical disc with a diameter of
   recording and playback apparatus 70 is inadvertently erased              about 64 mm has not been mounted on the drive unit yet. If an
   in an operation to store musical data newly received from the            optical disc or a magneto-optical disc with a diameter of about
   music server 50 into the portable recording and playback            40   64 mm is used as a transfer destination, the ID checking
   apparatus 70. In this case, the overwritten or erasedmusical             described above can be omitted.
   data transferred originally from the music server 50 can no                  In the above description, the ATRAC method is adopted as
   longer be played back in the music server 50 and the portable            a compression-encoding technique for carrying out a com-
   recording and playback apparatus 70.                                     pression-encoding processon musical data recorded onto the
       In a transfer of musical data put on a transfer list from the   45   HDD 10, the HDD 106 or the HDD 10611.It should be noted,
   music server 50 to the portable recording and playback appa-             however, that the compression-encoding technique is not lim-
   ratus 70, the music server 50 acquires a list of musical data            ited to the ATRAC method. For example, a compression-
   stored in the portable recording and playback apparatus 70               encoding technique known as MPEG Audio Layer III (Mov-
   and for example the CPU 8 compares this list with the transfer           ing Picture Experts Group Audio Layer III) or simply as MP3
   list. If the result of the comparison indicates that a piece of     50   can also be applied to the present invention.
   musical data stored in the portable recording and playback                   As described above, in accordancewith the present inven-
   apparatus 70 is different from pieces of musical data on the             tion, there is exhibited an effect of an ability to transfer
   transfer list, the piece of musical data stored in the portable          musical data cataloged on a transfer list from a music server
   recording and playback apparatus 70 is examined by the CPU               to a portable recording and playback apparatus in a batch
   8 to ■nd out whether or not this piece of musical data stored       55   operation.
   in the portable recording and playback apparatus 70 has been                 Moreover, the transfer list is kept in the music server and,
   returned to the music server 50 by checking the playback                 it is not until detection of mounting of the portable recording
   inhibit ■ag of the data in the program ■le. If the piece of              and playback apparatus on the music server that the musical
   musical data stored in the portable recording and playback               data cataloged on a transfer list is transferred from the music
   apparatus 70 has not beenreturned to the music server 50, the       60   server to the portable recording and playback apparatus. For
   CPU 8 issues a command to the portable recording and play-               this reason, there is also exhibited an effect of an ability to edit
   back apparatus 70 to return the piece of data from the HDD               the transfer list even if the portable recording and playback
   106 employed in the portable recording and playback appa-                apparatus is not mounted on the musical server.
   ratus 70 to the HDD 10 of the music server 50. CPU 5 is                      In addition, since the transfer list is edited by using an edit
   controlled to transfer the data from the HDD 106 to the HDD         65   screen, there is also exhibited an effect of elimination of
   10 in accordance with the request from the CPU 8. For                    confusion due to the fact that the present list editing purpose
   example, under the control of the CPU 5, the management                  is no longer known.
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 30 of 31 Page ID #:128


                                                        US 9,380,112 B2
                                29                                                                        30
      Furthermore, since a program list used in moving musical                 7. The communication apparatus of claim 1, wherein the
   data from the music server to the portable recording and                circuitry is further con■gured to:
   playback apparatusmust be a transfer list, there is also exhib-            receive an identi■er of the portable apparatus via the data
   ited an effect of, for example, prevention of a program list                   interface,
   created for organizing pieces of music data stored in the                  judge whether the identi■er of the portable apparatus cor-
   music server from being used inadvertently in transferring                     responds to the identi■er stored in the communication
   pieces of musical data in a batch operation due to careless-                   apparatusthat uniquely identi■esthe portable apparatus,
   ness.                                                                          and
                                                                     10
                                                                               allow the transfer of the selectedmusical content datawhen
      The invention claimed is:                                                   the identi■er of the portable apparatus corresponds to
      1. A communication apparatus con■gured to transfer data                     the identi■er stored in the communication apparatus.
   to a portable apparatus, the communication apparatus com-                   8. The communication apparatus of claim 1, wherein the
   prising:                                                                circuitry is further con■gured to control a display to (a) dis-
      a memory con■gured to store a ■rst list of musical content           play a list of music content data stored in the communication




                                                                     ,_i
                                                                      5
         data;                                                             apparatusin one area of the display and (b) display the ■rstlist
      a data interface con■gured to detect a connection between            of musical content data in another area of the display.
         the communication apparatus and the portable appara-                  9. A method of a communication apparatus for transferring
         tus; and                                                          data to a portable apparatus, the method comprising:
      circuitry con■gured to                                         20        editing a ■rst list of musical content data, stored in a
         edit the ■rst list of musical content data based on input                memory, based on input from a user without regard to a
            from a user without regard to the connection of the                   connection of the communication apparatus and the por-
            communication apparatus and the portable apparatus,                   table apparatus;
         compare the edited ■rst list of musical content data with             comparing the edited ■rst list of musical content data with
            a list of musical content data stored in the portable                 a list of musical content data stored in the portable appa-
           apparatus,                                                           ratus;
        control transfer of selected musical content data stored              controlling, by circuitry of the communication apparatus,
          in the communication apparatusto the portable appa-                    transfer of selected musical content data stored in the
          ratus via the data interface based on a result of the      30
                                                                                 communication apparatusto the portable apparatusvia a
          comparison after the connection of the communica-                      data interface based on a result of the comparison after
          tion apparatus and the portable apparatus is detected,                 the connection of the communication apparatus and the
          and                                                                    portable apparatus via the data interface is detected, and
        control playback of musical content data based on the                 controlling, by the circuitry of the communication appara-
          edited ■rst list of musical content data so that the       35          tus, playback of musical content databased on the edited
          musical content data referenced in the edited ■rst list                ■rst list of musical content data so that the musical
          of musical content data is played back asa collection,                 content data referenced in the edited ■rst list of musical
          the edited ■rstlist of musical content databeing asso-                 content data is played back as a collection, the edited
          ciated with an identi■er stored in the communication                   ■rstlist of musical content databeing associatedwith an
          apparatus that uniquely identi■es the portable appa-       40          identi■er stored in the communication apparatus that
           ratus.                                                                uniquely identi■es the portable apparatus.
      2. The communication apparatus of claim 1, wherein the                  10. The method of claim 9, wherein the step of controlling
   circuitry is further con■gured to wait before transferring the          transfer comprises:
   selectedmusical content data until after a judgment has been               waiting before transferring the selected musical content
   made that an identi■er of the portable apparatus corresponds      45          data until after a judgment has been made that an iden-
   to the identi■er that is (a) stored in the communication appa-                ti■er of the portable apparatus corresponds to the iden-
   ratus and (b) associated with the edited ■rst list of musical                 ti■er that is (a) stored in the communication apparatus
   content data.                                                                 and (b) associated with the edited ■rst list of musical
      3. The communication apparatus of claim 1, wherein the                     content data.
   circuitry is further con■gured to issue a command that causes     50
                                                                              11. The method of claim 9, further comprising:
   the portable apparatus to erase musical content data that is
                                                                              issuing a command that causes the portable apparatus to
   stored in the portable apparatus.
      4. The communication apparatus of claim 3, wherein the                     erase musical content data that is stored in the portable
                                                                                apparatus.
   issuance of the command is based on the result of the com-
   parison.                                                                   12. The method of claim 11, wherein the issuance of the
      5. The communication apparatus of claim 1, wherein the               command is based on the result of the comparison.
   selectedmusical content datatransferred to the portable appa-              13. The method of claim 9, wherein the selected musical
   ratus are compressed data in AAC (Advanced Audio Codec)                 content data transferred to the portable apparatus are com-
   format.                                                                 pressed data in AAC (Advanced Audio Codec) format.
      6. The communication apparatus of claim 1, wherein the         60      14. The method of claim 9, further comprising:
   circuitry is further con■gured to:
                                                                             processing a Table of Contents (TOC) from a Compact
      process a Table of Contents (TOC) from a Compact Disc                     Disc (CD);
        (CD),
     send information associated with the TOC to an external                 sending information associatedwith the TOC to an exter-
                                                                                nal server; and
        server, and                                                  65
     receive information associatedwith the CD from the exter-               receiving information associated with the CD from the
       nal server.                                                              external server.
Case 2:18-cv-10653-CBM-SK Document 1-3 Filed 12/26/18 Page 31 of 31 Page ID #:129


                                                         US 9,380,112 B2
                                 31                                                                        32
      15. The method of claim 9, further comprising:                              ti■er of the portable apparatus corresponds to the iden-
      receiving an identi■er of the portable apparatusVia the data                ti■er that is (a) stored in the communication apparatus
         interface; and                                                           and (b) associated with the edited ■rst list of musical
     judging whether the identi■er of the portable apparatus                      content data.
         corresponds to the identi■er stored in the communica-                 19. The non-transitory computer-readable storage medium
                                                                            of claim 17, where the method further comprises:
         tion apparatusthat uniquely identi■esthe portable appa-
                                                                               issuing a command that causes the portable apparatus to
         ratus, wherein
      the step of controlling transfer includes allowing the trans-               erase musical content data that is stored in the portable
                                                                                 apparatus.
         fer of the selected musical content data when the iden-
         ti■er of the portable apparatus corresponds to the iden-               20. The non-transitory computer-readable storage medium
                                                                            of claim 19, wherein the issuanceof the command is based on
         ti■er stored in the communication apparatus.
                                                                            the result of the comparison.
      16. The method of claim 9, further comprising:
      controlling a display to (a) display a list of music content              21. The non-transitory computer-readable storage medium
                                                                            of claim 17, wherein the selectedmusical content data trans-
         data stored in the communication apparatus in one area
         of the display and (b) display the ■rst list of musical            ferred to the portable apparatus are compressed data in AAC
                                                                            (Advanced Audio Codec) format.
         content data in another area of the display.
      17. A non-transitory computer-readable storage medium                     22. The non-transitory computer-readable storage medium
                                                                            of claim 17, wherein the method further comprises:
   storing instructions which when executed by a computer
                                                                               processing a Table of Contents (TOC) from a Compact
   causesthe computer to perform a method of a communication                      Disc (CD);
                                                                       20
   apparatus for transferring data to a portable apparatus, the
                                                                                sending information associatedwith the TOC to an exter-
   method comprising:
      editing a ■rst list of musical content data, stored in a                    nal server; and
                                                                               receiving information associated with the CD from the
         memory, based on input from a user without regard to a                   external server.
         connection of the communication apparatus and the por-
         table apparatus;                                              25       23. The non-transitory computer-readable storage medium
      comparing the edited ■rst list of musical content data with           of claim 17, wherein the method further comprises:
                                                                               receiving an identi■er of the portable apparatusVia the data
         a list of musical content data stored in the portable appa-              interface; and
        ratus;
     controlling, by the computer, transfer of selected musical                judging whether the identi■er of the portable apparatus
                                                                       30         corresponds to the identi■er stored in the communica-
       content data stored in the communication apparatus to
       the portable apparatus Via a data interface based on a                     tion apparatusthat uniquely identi■esthe portable appa-
       result of the comparison after the connection of the                       ratus, wherein
                                                                               the step of controlling transfer includes allowing the trans-
       communication apparatusand the portable apparatusVia
                                                                                  fer of the selected musical content data when the iden-
       the data interface is detected, and
                                                                       35         ti■er of the portable apparatus corresponds to the iden-
     controlling, by the computer, playback of musical content
       data based on the edited ■rst list of musical content data                 ti■er stored in the communication apparatus.
                                                                                24. The non-transitory computer-readable storage medium
       so that the musical content data referenced in the edited            of claim 17, wherein the method further comprises:
       ■rst list of musical content data is played back as a
                                                                                controlling a display to (a) display a list of music content
       collection, the edited ■rst list of musical content data
                                                                       40         data stored in the communication apparatus in one area
       being associatedwith an identi■er stored in the commu-
                                                                                  of the display and (b) display the ■rst list of musical
       nication apparatus that uniquely identi■es the portable
        apparatus.                                                                content data in another area of the display.
      18. The non-transitory computer-readable storage medium                   25. The communication apparatus of claim 1, wherein the
                                                                            circuitry is con■gured to edit the ■rst list of musical content
   of claim 17, wherein the step of controlling transfer com-
   prises:                                                             45   data before the connection of the communication apparatus
                                                                            and the portable apparatus is detected.
      waiting before transferring the selected musical content
        data until after a judgment has been made that an iden-                                    *   *   *    *   *
